 



Exhibit 10.6
DIRECTORY SERVICES LICENSE AGREEMENT
by and between
R.H. DONNELLEY PUBLISHING & ADVERTISING, INC.,
(f/k/a Sprint Publishing & Advertising, Inc.)
CENDON, L.L.C.,
R.H. DONNELLEY DIRECTORY COMPANY,
(f/k/a Centel Directory Company)
EMBARQ CORPORATION,
EMBARQ DIRECTORY TRADEMARK COMPANY, LLC
and
CERTAIN SUBSIDIARIES OF EMBARQ CORPORATION
(formerly constituting the Sprint Local Telecommunications Division)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1     DEFINITIONS
    2  
Section 1.1   Definitions
    2  
 
       
ARTICLE 2     LICENSE TO PUBLISH
    8  
Section 2.1   License to Publish
    8  
 
       
ARTICLE 3     GENERAL PUBLISHER OBLIGATIONS
    9  
Section 3.1   General
    9  
Section 3.2   No Adverse Changes to White Pages
    9  
Section 3.3   White Pages Listing
    9  
Section 3.4   Yellow Pages Listing
    9  
Section 3.5   Enhanced White Pages Products
    10  
Section 3.6   Geographic Coverage Area
    10  
Section 3.7   Interfiling
    10  
Section 3.8   Information Pages
    11  
Section 3.9   Warehousing; Initial and Secondary Distribution
    11  
Section 3.10   Accuracy
    12  
Section 3.11   Queries
    12  
Section 3.12   Publication Schedule
    12  
Section 3.13   Regulatory/Legal Matters Cooperation
    12  
Section 3.14   Complaints
    13  
Section 3.15   Recycling Services
    13  
Section 3.16   Agreements with CLECS
    13  
Section 3.17   Additional Listing Information
    13  
 
       
ARTICLE 4     GENERAL EMBARQ OBLIGATIONS
    14  
Section 4.1   Distribution Information; Delivery Quantities
    14  
Section 4.2   Directory Sales-Initiated Changes
    14  
Section 4.3   Accuracy
    14  
Section 4.4   Complaints Relating to Embarq LEC’s Services
    14  
Section 4.5   Queries
    14  
Section 4.6   Directory Advertising Referrals
    14  
 
       
ARTICLE 5     DIRECTORY ADVERTISING
    15  
Section 5.1   Policies
    15  

 



--------------------------------------------------------------------------------



 



         
Section 5.2    Restrictions on Advertising
    15  
Section 5.3    Embarq LEC Advertising
    15  
Section 5.5    Products and Services
    18  
Section 5.6    Embarq LEC Minimum Spend
    18  
 
       
ARTICLE 6    OTHER COMMERCIAL AGREEMENTS
    19  
Section 6.1    Trademark License Agreement
    19  
Section 6.2    Publisher Trademark License Agreement
    19  
Section 6.3    Subscriber Listings Agreement
    19  
 
       
ARTICLE 7    BRANDING
    19  
Section 7.1    Print Directory Cover
    19  
Section 7.2    Other Covers and Home Pages
    20  
Section 7.3    Co-Branding
    20  
 
       
ARTICLE 8    TERM AND TERMINATION
    21  
Section 8.1    Term
    21  
Section 8.2    Effects of Termination
    21  
Section 8.3    Early Termination by Embarq LEC
    22  
Section 8.4    Adverse Effect on the Licensed Marks
    23  
Section 8.5    Failure to Meet Regulatory Obligation
    24  
Section 8.6    Early Termination by Publisher
    24  
 
       
ARTICLE 9    SALE OF AN EMBARQ SERVICE AREA
    24  
Section 9.1    Sale of a Service Area
    24  
Section 9.2    Acquisition of a Service Area
    26  
 
       
ARTICLE 10    NONCOMPETE AND NONSOLICITATION
    27  
Section 10.1    Publisher Obligations
    27  
 
       
ARTICLE 11    CONFIDENTIAL INFORMATION
    28  
Section 11.1    Nondisclosure
    28  
Section 11.2    Relief
    28  
Section 11.3    Termination of Agreement
    29  
 
       
ARTICLE 12    REPRESENTATIONS AND WARRANTIES
    29  
Section 12.1    Embarq LEC Representations and Warranties
    29  
Section 12.2    Publisher Representations and Warranties
    29  
Section 12.3    Disclaimer of Warranties
    29  

2



--------------------------------------------------------------------------------



 



         
ARTICLE 13    INDEMNIFICATION; LIMITATION OF LIABILITY
    29  
Section 13.1    Publisher Indemnity
    29  
Section 13.2    Embarq LEC Indemnity
    30  
Section 13.3    Procedure
    30  
Section 13.4    Limitation of Liability
    31  
Section 13.5    Errors and Omissions
    31  
 
       
ARTICLE 14    ADDITIONAL REGULATORY REQUIREMENTS AND COSTS
    31  
Section 14.1    Regulatory Requirements
    31  
Section 14.2    Provision of Regulatory Information
    32  
 
       
ARTICLE 15    SHARING OF INFORMATION
    32  
Section 15.1    Credit Matters
    32  
Section 15.2    Publisher Access to Embarq Directory System
    32  
 
       
ARTICLE 16    INTERNET OPERATIONS AND OTHER EMBARQ SERVICES
    32  
Section 16.1    Internet Links
    32  
Section 16.2    Embarq LEC Services
    32  
Section 16.3    Information Systems
    33  
 
       
ARTICLE 17    DISPUTE RESOLUTION
    33  
Section 17.1    Option to Negotiate Disputes
    33  
Section 17.2    Governing Law
    33  
Section 17.3    Forum Selection
    34  
Section 17.4    Waiver of Jury Trial
    34  
Section 17.5    Attorneys’ Fees
    34  
Section 17.6    Cumulative Remedies
    34  
 
       
ARTICLE 18    REAFFIRMATION OF CENDON PAYMENTS
    34  
Section 18.1    Former CenDon Directory Agreements
    34  
 
       
ARTICLE 19    GENERAL
    35  
Section 19.1    Assignment
    35  
Section 19.2    Subcontractors
    35  
Section 19.3    Relationship
    35  
Section 19.4    Notices
    35  
Section 19.5    Independent Contractor
    36  
Section 19.6    Entire Agreement
    36  
Section 19.7    Severability
    36  

3



--------------------------------------------------------------------------------



 



         
Section 19.8 Compliance with Laws/Regulations
    37  
Section 19.9 Force Majeure
    37  
Section 19.10 No Third Party Beneficiaries
    37  
Section 19.11 Binding Effect
    37  
Section 19.12 Waivers
    37  
Section 19.13 Exhibits
    37  
Section 19.14 Headings
    37  
Section 19.15 Survival
    38  
Section 19.16 Modifications
    38  
Section 19.17 Counterparts
    38  
Section 19.18 Embarq LEC Obligation
    38  
Section 19.19 Publisher Reasonable Efforts
    38  

4



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Publication Schedule
 
   
Exhibit B
  Advertising Policies
 
   
Exhibit C
  Directory Cover Policies
 
   
Exhibit D
  Service Levels for Distributions
 
   
Exhibit E
  Embarq LEC Service Areas
 
   
Exhibit F
  Current Practices Regarding Suitability and Usability
 
   
Exhibit G
  Trademark License Agreement
 
   
Exhibit H
  Publisher Trademark License Agreement
 
   
Exhibit I
  Regulatory Cost Reimbursement Policies
 
   
Exhibit J
  Co-Brand Standards

 



--------------------------------------------------------------------------------



 



DIRECTORY SERVICES LICENSE AGREEMENT
     THIS DIRECTORY SERVICES LICENSE AGREEMENT (“Agreement”) is dated as of this
16th day of May, 2006, by and between R.H. Donnelley Publishing & Advertising,
Inc. (f/k/a Sprint Publishing & Advertising, Inc.), a Kansas corporation
(“RHDPA”), R.H. Donnelley Directory Company (f/k/a Centel Directory Company), a
Delaware corporation (“RHDDC”), and CenDon, L.L.C., a Delaware limited liability
company (“CenDon”), (RHDPA, RHDDC and Cendon are referred to collectively in
this Agreement as the “Publisher”), Embarq Corporation, a Delaware corporation
(“Embarq Parent”), Embarq Directory Trademark Company, LLC, a Delaware limited
liability company (“Embarq Trademark Co.”), and Embarq Minnesota, Inc. (f/k/a
Sprint Minnesota, Inc.), Embarq Florida, Inc. (f/k/a Sprint — Florida,
Incorporated), Carolina Telephone & Telegraph Co., United Telephone — Southeast,
Inc., United Telephone Company of the Carolinas, United Telephone Company of
Southcentral Kansas, United Telephone Company of Eastern Kansas, United
Telephone Company of Kansas, Embarq Missouri, Inc. (f/k/a Sprint Missouri,
Inc.), United Telephone Company of Texas, Inc., United Telephone Company of the
West, The United Telephone Company of Pennsylvania, United Telephone Company of
New Jersey, Inc., United Telephone Company of the Northwest, United Telephone
Company of Ohio, United Telephone Company of Indiana, Inc., Central Telephone
Company, Central Telephone Company of Virginia and Central Telephone Company of
Texas (collectively, “Embarq LEC” and, together with Embarq Parent and Embarq
Trademark Co., the “Embarq Companies” and each, an “Embarq Company”), each of
which is a certificated provider of local telephone exchange service. Publisher,
Embarq Trademark Co. and Embarq LEC are sometimes referred to in this Agreement
as a “Party” and collectively as the “Parties.”
RECITALS:
     A. RHDPA, RHDDC, CenDon, Publisher, Sprint Nextel Corporation (f/k/a Sprint
Corporation), a Kansas corporation (“Sprint Nextel”), Sprint Directory Trademark
Company, LLC, a Delaware limited liability company and the Sprint Local
Telecommunications Division are parties to that certain Directory Services
License Agreement, dated January 3, 2003 (the “Original DSLA”), which was
entered into pursuant to that certain Stock Purchase Agreement, by and between
Sprint Nextel, Centel Directories LLC, a Delaware limited liability company and
RHD (the “Stock Purchase Agreement”), dated September 21, 2002 (which date is
referred to from time to time in this Agreement). This Agreement is entered into
in satisfaction of Section 9.1(b) of the Original DSLA, which provides that upon
any direct or indirect sale or transfer of all or any part of its Original
Service Area, the purchaser will enter into separate agreements in a form
reasonably satisfactory to Publisher that contain substantially identical terms
and conditions as the Original DSLA, the other Original Commercial Agreements
and the Original Non-Competition Agreement with respect to the transferred
Original Service Area(s);
     B. Sprint Nextel intends to spin-off Embarq Parent, including Embarq LEC,
after which time Embarq Parent and Embarq LEC will no longer be Subsidiaries of
Sprint Nextel (the “Spin-off”). The Parties are entering into this Agreement,
the other Commercial Agreements and the Non-Competition Agreement pursuant to
Section 9.1(b) of the Original DSLA;
     C. In this Agreement, “Embarq LEC” refers to both the entities that
constitute Embarq LEC as such entities existed as Subsidiaries of Sprint Nextel
prior to the Spin-off and

 



--------------------------------------------------------------------------------



 



the entities that constitute Embarq LEC as such entities will exist as
Subsidiaries of Embarq Parent after the Spin-off, in each case as the context
requires;
     D. This Agreement, the other Commercial Agreements and the Non Competition
Agreement will become effective upon the consummation of the Spin off and will
supersede and replace in their entirety the Original DSLA and the other Original
Commercial Agreement but will not supersede the Original Non-Competition
Agreement;
     E. Embarq LEC desires to license to Publisher the right to produce, publish
and distribute the Embarq Directories on the terms and conditions set forth in
this Agreement and the other Commercial Agreements;
     F. Publisher desires to produce, publish and distribute the Embarq
Directories on the terms and conditions set forth in this Agreement and the
other Commercial Agreements;
     G. The Embarq Companies desire to grant, and Publisher desires to obtain,
subject to the terms and conditions of this Agreement and the other Commercial
Agreements, a license to use the trademarks and service marks listed in the
Trademark License Agreement (as defined in Section 6.1) in connection with the
Embarq Directories; and
     H. The Parties desire to set forth certain understandings among themselves
with respect to certain aspects of Publisher’s business from and after the
Effective Date.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 Definitions. The following defined terms used in this Agreement
will have the meanings specified below:
     (a) “Advertising Policies” means the policies set forth on Exhibit B.
     (b) “Affiliate” means a person or entity that directly or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person or entity specified.
     (c) “CLEC” means any competitive local exchange carrier operating within
the Service Areas.
     (d) “Commercial Agreements” means this Agreement, the Trademark License
Agreement, the Publisher Trademark License Agreement and the Subscriber Listings
Agreement.

2



--------------------------------------------------------------------------------



 



     (e) “Confidential Information” means all information and documentation of a
Party which such Party does not make generally available to the public,
including confidential and/or proprietary technical or business information,
confidential marketing and business plans and customer lists. Confidential
Information does not include information which (i) was in the possession of the
receiving Party free of restriction prior to its receipt from the disclosing
Party, (ii) is or becomes publicly known or available through no breach of this
Agreement by the receiving Party, (iii) is rightfully acquired by the receiving
Party free of restrictions on its disclosure, or (iv) is independently developed
by personnel of the receiving Party to which “Confidential Information” has not
been previously disclosed. Subscriber Listing Information will be considered
“Confidential Information” of Embarq LEC until the publication of such
information in an Embarq Directory, or until such information otherwise ceases
to be “Confidential Information” for any of the reasons (i) through (iv) cited
above.
     (f) “Current Practices” means the ordinary and customary business practices
of Publisher during the twelve month period prior to September 21, 2002.
     (g) “DCR Close Date” means the final date that service orders are accepted
for an Embarq Directory.
     (h) “Directional Information” means subscriber name, address and primary
telephone number (including mobile telephone number), email address, types of
goods or services offered, hours of operation, methods of payment and other
similar information primarily designed for the purpose of directing consumers
who are seeking a product or service to providers of that product or service in
order to satisfy such consumer’s previously recognized need or desire for such
product or service and is distinguished from “promotional information,” which is
primarily designed to stimulate (as opposed to direct) demand for products and
services in consumers who did not previously recognize such need or desire for
such products or services.
     (i) “Directory Advertising” means any advertising purchased from Publisher
for inclusion in an Embarq Directory, including Premium Advertising Products.
“Directory Advertising” also includes (i) standard classified advertising and
other advertising in Yellow Pages Directories, such as display advertising and
in-column advertisements, free listings, foreign classified listings and
listings under additional headings in Yellow Pages Directories and (ii)
offerings of a promotional nature in White Pages Directories, including, without
limitation red splash and in-column advertisements. Notwithstanding the
preceding sentence, “Directory Advertising” does not include Enhanced White
Pages Products.
     (j) “Directory Cover Policies” means the policies set forth on Exhibit C.
     (k) “Effective Date” means the date the Spin-off is consummated.
     (l) “Embarq Directory” means a White Pages Directory or a Yellow Pages
Directory, or both if such physical directories are bound together or such
non-physical directories are produced together, in each case as an integrated
unit, distributed primarily in (or primarily directed at, in the case of
non-physical directories) a Service Area and branded with one or more of the
Licensed Marks.

3



--------------------------------------------------------------------------------



 



     (k) “Embarq Entity” means Embarq Parent, Embarq Trademark Co., Embarq LEC
or any of their Affiliates. Embarq Parent, Embarq Trademark Co., Embarq LEC and
their Affiliates are collectively referred to as the “Embarq Entities.”
     (m) “Enhanced White Pages Products” means additional, alternate, foreign,
nonpublished, nonlisted, enhanced, vanity or other listings, products or
advertising in physical media White Pages Directories that are of an
informational nature (such as an extra phone number or address) and were
tariffed or price listed by the Sprint Local Telecommunications Division as of
September 21, 2002.
     (n) “Extended Area Service” means an exchange or other geographic area
outside of a Subscriber’s home exchange which is part of the Subscriber’s
mandatory local calling area where Legal and Regulatory Requirements mandate
that Subscriber Listings for such Extended Area Service area be included in such
Subscriber’s local Embarq Directory.
     (o) “Geographic Coverage Area” for an Embarq Directory means the geographic
area where Subscribers reside whose Standard Listings are included in such
Embarq Directory.
     (p) “ILEC” means an incumbent local exchange carrier.
     (q) “Information Pages” means basic information pages generally included at
the front of a physical media Embarq Directory (and also a non-physical media
Embarq Directory but only if and to the extent that Legal and Regulatory
Requirements require similar information to be included in non-physical media
Embarq Directories), commonly referred to in the telephone directory publishing
industry as “Preliminary Pages” or “Information Pages,” which (i) relate to
services provided by Embarq LEC to its customers or (ii) are required by the
Legal and Regulatory Requirements.
     (r) “Initial Distribution” means the primary distribution of a physical
media Embarq Directory to Subscribers located within the applicable Service Area
pursuant to the terms and conditions of this Agreement.
     (s) “Interfile” means the process of combining Subscriber Listing
Information from Subscribers in two or more local exchange carriers or
geographic areas into a single set of alphabetical listings, or combining
residential and business Subscriber Listing Information into a single set of
alphabetical listings. When referring to captions, “Interfile” means the process
of combining Subscriber Listing Information of businesses operating under the
same name, or other subscribers with multiple telephone numbers, into a single
listing with multiple addresses and/or phone numbers.
     (t) “Legal and Regulatory Requirements” means all actions and requirements
that are necessary to enable Embarq LEC to fulfill, with respect to the Embarq
Directories, (i) its contractual obligations related to directories under
interconnection and similar agreements entered into between Embarq LEC and any
CLEC and (ii) any order, injunction, decree, statute, law, ordinance, principle
of common law, rule, tariff or regulation related to directories and applicable
to Embarq LEC as a local exchange carrier (including Embarq LEC’s compliance
with any applicable regulatory agency’s customs and practices).

4



--------------------------------------------------------------------------------



 



     (u) “Listing Information Updates” means current data concerning business
Subscribers whose telephone service has been installed, disconnected, or
otherwise changed, which data is required by Publisher in connection with the
publication of Embarq Directories and the sale of Directory Advertising. Listing
Information Updates are used to correct or add information in or to the Embarq
Directory and as sales leads for Directory Advertising sales.
     (v) “Local Advertising” means advertising (whether space or preferred
placement of listings) included in or accessible through a physical or
non-physical directory that is intended to provide Directional Information
regarding, or otherwise promote, a business or other organization located in or
providing products or services in any Service Area. Notwithstanding the
preceding sentence, “Local Advertising” excludes advertising sold to or
promoting a business (or group of related businesses) that (i) sells products or
services in three or more non-contiguous states or five or more states, and
(ii) primarily targets advertising to consumers who are located or reside
outside of the Service Areas. Notwithstanding the foregoing sentence, otherwise
unrelated businesses which collectively form a group solely for purposes of
purchasing advertising shall not qualify for the foregoing exclusion from “Local
Advertising.”
     (w) “New Service Area” means any additional geographic area where since
September 21, 2002 Embarq LEC has become or hereafter becomes by any manner
(including without limitation acquisition or purchase of rights) the ILEC. “New
Service Area” does not include any geographic areas in which Embarq LEC is a
competitive local exchange carrier or becomes a competitive local exchange
carrier after September 21, 2002.
     (x) “Non-Competition Agreement” means that certain Non-Competition
Agreement by and among Embarq Parent, Embarq LEC, RHD and Publisher dated the
date of this Agreement.
     (v) “Original Commercial Agreements” means (i) the Original DSLA, (ii) the
Trademark License Agreement, dated as of January 3, 2003, by and between Sprint
Directory Trademark Company, LLC, a Delaware limited liability company, RHDPA,
CenDon and Centel Directory Company, a Delaware corporation (“CDC”), (iii) the
Publisher Trademark License Agreement, dated as of January 3, 2003, by and
between RHDPA, CDC and Sprint Nextel and (iv) the Subscriber Listings Agreement,
dated as of January 3, 2003, by and between RHDPA, CenDon, CDC, Sprint Nextel
and Embarq LEC.
     (w) “Original Non-Competition Agreement” means the Non-Competition
Agreement, dated as of January 3, 2003, by and between RHD, RHDPA, CenDon, CDC,
Sprint Nextel and the Sprint Local Telecommunications Division.
     (y) “Original Service Area” means the Service Area as defined in the
Original DSLA.
     (z) “Premium Advertising Products” means premium and non-traditional
advertising products offered by Publisher with respect to the Embarq
Directories, such as tab advertising, banner advertising, filler advertising,
and specific interest guides placed in the Embarq Directories (e.g., menu or
golf guides). Restricted Advertising Products are included in the definition of
Premium Advertising Products.

5



--------------------------------------------------------------------------------



 



     (aa) “Publication Month” means the calendar month during which the majority
of copies of a particular issue of a physical media Embarq Directory are
distributed pursuant to the Initial Distribution for such Embarq Directory.
     (bb) “Publication Schedule” means the publication schedule provided to
Embarq LEC by Publisher from time to time, in the form set forth as Exhibit A,
which schedule includes the Publication Month and DCR Close Date with respect to
each physical media Embarq Directory.
     (cc) “Restricted Advertising Products” means (i) advertising products in a
physical medium offered by Publisher with respect to physical media Embarq
Directories which are visible without opening the Embarq Directory or which are
not physically attached to the Embarq Directory, such as cover advertising,
spine advertising, tab advertising, advertising on cards inserted into the
Embarq Directories (blow-in cards) and advertising which is distributed together
with the Embarq Directories (e.g., ride-a-long advertisements which are
delivered with the Embarq Directories or advertising on bags in which the Embarq
Directories are delivered), (ii) advertising which is displayed on the home page
(or any similar feature) of a non-physical media Embarq Directory or otherwise
in a preferred or pop-up position with respect to the home page or similar
feature of any non-physical media Embarq Directory and (iii) the materials
described in Section 3.9(c).
     (dd) “RHD” means R.H. Donnelley Corporation, a Delaware corporation.
     (ee) “Secondary Distribution” means the provision and distribution of a
physical media Embarq Directory to Subscribers who have newly subscribed to
local telephone exchange service within the applicable Service Area after
Initial Distribution is completed and prior to publication of the next issue of
the Embarq Directory.
     (ff) “Service Areas” means geographic areas where the Sprint Local
Telecommunications Division was obligated to provide local telephone exchange
service as the ILEC as of September 21, 2002, as such areas have been or may be
extended to include any Extended Service Area markets. A list of the Embarq
Subsidiaries that own and operate Service Areas as of the date of this Agreement
is contained in Exhibit E.
     (gg) “Standard Listing” or “Listing” means an Embarq Directory listing
relating to a Subscriber. Except to the extent the Subscriber has requested that
such information not appear in an Embarq Directory, a “Standard Listing” or
“Listing” with respect to an Embarq Directory will consist of: (i) the
Subscriber’s name and one associated telephone number and one associated address
and (ii) any information required by the Legal and Regulatory Requirements.
     (hh) “Subscriber” means a person or entity (i) that subscribes to wireline
local telephone exchange service from Embarq LEC in the Service Areas, (ii) that
subscribes to wireline local telephone exchange service in the Service Areas
from a CLEC which has entered into an agreement with Embarq LEC requiring Embarq
LEC to publish such CLEC’s Subscriber Listing Information in an Embarq Directory
(e.g., an interconnection agreement), or (iii) whose Subscriber Listing
Information must be included in an Embarq Directory to meet Legal and Regulatory
Requirements.

6



--------------------------------------------------------------------------------



 



     (ii) “Subscriber Listing Information” means (i) the names of Subscribers
within a specified geographic area, and their associated telephone numbers and
listed addresses, (ii) information required under applicable rules and
regulations of the Federal Communications Commission to be provided to any
requesting directory publishers, and (iii) all other information relating to
Subscribers required to meet the Legal and Regulatory Requirements under this
Agreement. “Subscriber Listing Information” does not include information
relating to Subscribers who have requested to not be listed in an Embarq
Directory, other than such information as may be required to deliver Embarq
Directories to such Subscribers.
     (jj) “Subsidiary” means each corporation, association, subsidiary,
partnership, limited liability company or other entity of which the applicable
entity owns or controls, directly or indirectly, a majority of the outstanding
equity or voting interests.
     (kk) “White Pages Directory” means any directory, whether in a physical
media (e.g., print or CD ROM) or non-physical media (e.g., electronic),
produced, published or distributed by Publisher that contains only Subscriber
Listing Information, Information Pages, Enhanced White Pages Products, Directory
Advertising, and such other information required by the Legal and Regulatory
Requirements and may also include other information pertaining to Subscribers
within the Geographic Coverage Area, including, but not limited to, mobile
telephone numbers, e-mail addresses, website addresses and the like. The White
Pages Directory may be bound or produced together, in each case as an integrated
unit, with a Yellow Pages Directory.
     (ll) “Yellow Pages Directory” means any directory, whether in a physical
media (e.g., print or CD-ROM) or non-physical media (e.g., electronic),
produced, published or distributed by Publisher that contains Directional
Information, Subscriber Listing Information, Directory Advertising and other
information, in each case with respect to Subscribers and businesses or
organizations located or providing products or services within the Geographic
Coverage Areas. The Yellow Pages Directory may be bound or produced together, in
each case as an integrated unit, with a White Pages Directory.
     (mm) Additional Definitions:

          Term   Section  
Agreement
  Introduction  
Available Products
    5.4  
Brand Identity Standards
    7.3 (e)
CenDon
  Introduction  
Centel LLC
  Recitals  
Co-Brand Standards
    7.3 (c)
Embarq Companies
  Introduction  
Embarq Company
  Introduction  
Embarq LEC
  Introduction  
Embarq Parent
  Introduction  
Embarq Trademark Co.
  Introduction  
Expenses
    13.1  
First Option
    5.4  
Force Majeure
    19.9  

7



--------------------------------------------------------------------------------



 



          Term   Section  
Former CenDon Directory Agreements
    18.1  
Initial Term
    8.1  
Licensed Marks
    6.1  
Losses
    13.1  
Non-Competition Agreement
    6.4  
Option Holders
    5.4  
Original DSLA
  Recitals  
Parties
  Introduction  
Party
  Introduction  
Publisher
  Introduction  
Publisher Co-Brand Marks
    7.3 (a)
Publisher Marks
    6.2  
Publisher Trademark License Agreement
    6.2  
Renewal Term
    8.1  
Request
    9.2  
Reserved Products
    5.4  
RHDDC
  Introduction  
RHDPA
  Introduction  
Sprint Local Telecommunications Division
    12.1  
Sprint Nextel
  Recitals  
Stock Purchase Agreement
  Recitals  
Subscriber Listings Agreement
    6.3  
Term
    8.1  
Trademark License Agreement
    6.1  

ARTICLE 2
LICENSE TO PUBLISH
     Section 2.1 License to Publish.
     (a) Embarq LEC hereby grants to Publisher a non-transferable (except as
provided in Section 19.1 of this Agreement), exclusive license, without the
right to sublicense, to produce, publish and distribute on behalf of Embarq LEC
the physical media and non-physical media Embarq Directories on the terms and
conditions set forth in this Agreement and the other Commercial Agreements;
provided, however, that nothing in this Section 2.1(a) will be deemed to
preclude any Embarq Entity from taking any actions or engaging in any activities
(or authorizing a third party to take any actions or engage in any activities)
not otherwise prohibited under the Non-Competition Agreement.
     (b) Subject to Section 9.2, the Parties acknowledge that the license grants
in this Section 2.1 will not apply to any New Service Areas.
     (c) Any material breach of this Section 2.1 will constitute a material
breach of this Agreement by Embarq LEC.

8



--------------------------------------------------------------------------------



 



ARTICLE 3
GENERAL PUBLISHER OBLIGATIONS
     Section 3.1 General. Except for the obligations of Embarq LEC under this
Agreement and the Subscriber Listings Agreement, as between the Parties,
Publisher will be responsible for all activities relating to the production,
publication and distribution of the Embarq Directories, including the following:
     (a) the printing of the print Embarq Directories;
     (b) the compilation and layout of the Embarq Directories;
     (c) the purchasing of paper and other raw materials necessary to produce
the print Embarq Directories;
     (d) the marketing and promotion of the Embarq Directories;
     (e) all sales, billing and collection activities relating to Directory
Advertising;
     (f) the preparation of advertisements in the Embarq Directories;
     (g) subject to Article 14, all actions that are necessary to enable Embarq
LEC to fulfill the Legal and Regulatory Requirements;
     (h) the distribution of the Embarq Directories; and
     (i) certain other matters related to the Embarq Directories as set forth in
this Agreement.
     Section 3.2 No Adverse Changes to White Pages. Publisher will comply with
the schedule of the Current Practices that affect the suitability and usability
of the physical media White Pages Directories (such as font size, paperweight,
or the publishing of objectionable advertising content) as described on
Exhibit F. Publisher will have the right to make changes to Exhibit F as
reasonably determined appropriate by Publisher to reflect cultural and
competitive changes; provided that no such change will have an adverse effect on
the Licensed Marks among a significant portion of the total population residing
within the Service Areas in the aggregate or violate any Legal and Regulatory
Requirement.
     Section 3.3 White Pages Listing. Publisher will include a Standard Listing
in the applicable White Pages Directory as required by Legal and Regulatory
Requirements for each Subscriber based on the Subscriber Listing Information
provided to Publisher by Embarq LEC pursuant to the Subscriber Listings
Agreement.
     Section 3.4 Yellow Pages Listing. Consistent with the Legal and Regulatory
Requirements, Publisher will include a Standard Listing in the applicable
physical media Yellow Pages Directory for each business Subscriber based on the
Subscriber Listing Information provided to Publisher by Embarq LEC pursuant to
the Subscriber Listings Agreement. If

9



--------------------------------------------------------------------------------



 



Publisher no longer publishes an applicable physical media Yellow Pages
Directory, then Publisher will include a Standard Listing in the applicable
non-physical media Yellow Pages Directory for each business Subscriber based on
the Subscriber Listing Information provided to Publisher by Embarq LEC.
     Section 3.5 Enhanced White Pages Products. Publisher will include in the
physical media White Pages Directories all Enhanced White Pages Products sold by
Embarq LEC to the extent that (a) Embarq LEC timely provides such Enhanced White
Pages Products to Publisher, and (b) such Enhanced White Pages Products do not
conflict with any Legal and Regulatory Requirements. Embarq LEC and its
Affiliates will maintain the exclusive right to sell Enhanced White Pages
Products. Embarq LEC will bill for and retain all revenue for Enhanced White
Pages Products sold by Embarq LEC or its Affiliates. All other products sold
with respect to White Page Directories may either be sold by Publisher or
Embarq. The Parties will agree upon a method to avoid conflicts in distribution
channels in connection with the activities described in this Section 3.5.
     Section 3.6 Geographic Coverage Area. Publisher will be entitled to
determine each Embarq Directory’s Geographic Coverage Area, except that
(a) Publisher may not significantly expand the scope of any White Pages
Directory’s Geographic Coverage Area to include areas outside of the applicable
Service Area without providing prior written notice to Embarq LEC, and
(b) Publisher may not decrease the scope of any White Pages Directory’s
Geographic Coverage Area without the prior written consent of Embarq LEC, which
will not be unreasonably withheld; provided that Embarq LEC’s consent shall not
be required (x) in the event Publisher decreases the scope of any underlay White
Pages Directory so long as Publisher distributes to the affected Subscribers a
White Pages Directory that covers the entire Geographic Coverage Area or
(y) with respect to a White Pages Directory not required to be published by
Legal and Regulatory Requirements. Notwithstanding the preceding sentence,
(i) Publisher may not expand the scope of any Embarq Directory’s Geographic
Coverage Area as of January 3, 2003 such that more than 25% of the persons or
businesses listed in the Embarq Directory after the expansion reside outside of
both (A) the Geographic Coverage Area of the applicable Embarq Directory as of
January 3, 2003 and (B) the applicable Service Area as of the date of such
determination, unless a greater expansion is required by the Legal and
Regulatory Requirements and (ii) Publisher may not expand the scope of any
Embarq Directory’s Geographic Coverage Area into any area unless such area is
adjacent to the Geographic Coverage Area and shares the same shopping patterns
as the Geographic Coverage Area. Subject to Article 14, Publisher will ensure
that the Geographic Coverage Area of the Embarq Directories includes all
geographic areas that are required in order to fulfill the Legal and Regulatory
Requirements, including any requirements to include Listings for Extended Area
Service markets. Embarq LEC will reimburse Publisher for the costs associated
with including Listings for Extended Area Service markets as set forth on
Exhibit I. Upon reasonable request, Publisher will provide to Embarq LEC
coverage maps and other information that generally identifies the Geographic
Coverage Area for each Embarq Directory. None of the foregoing shall preclude
Publisher from publishing or distributing underlay directories or changing their
scoping in any Service Area so long as all Legal and Regulatory Requirements are
satisfied.
     Section 3.7 Interfiling. Publisher may Interfile the Listings in any Embarq
Directory. Interfiled Listings will be indistinguishable from Listings of other
Subscribers in the applicable

10



--------------------------------------------------------------------------------



 



Embarq Directory. Embarq LEC may submit to Publisher for its consideration
caption listings in Embarq LEC’s preferred format, except that the methodology
used and format for Interfiling caption listings will be at Publisher’s sole
discretion. Publisher will use commercially reasonable efforts to provide Embarq
LEC with written notice at least 120 days prior to the DCR Close Date if
Publisher intends to modify a White Pages Directory in order to effect
Interfiling and/or business-residence splits.
     Section 3.8 Information Pages.
     (a) In order to satisfy the Legal and Regulatory Requirements, (i) Embarq
LEC may specify with regard to the Information Pages the (A) content (including
copy, layout, color and paper type) of such pages, (B) placement of such pages,
and (C) number of such pages, all as consistent with Current Practices with
respect to each Embarq Directory, and (ii) Embarq LEC may specify different
content with respect to such pages for each Embarq Directory. Embarq LEC will
reimburse Publisher for the costs associated with printing such Information
Pages as set forth on Exhibit I. Embarq LEC may specify more Information Pages
for inclusion in an Embarq Directory than is consistent with Current Practices,
and the reasonable incremental costs incurred by Publisher in connection with
the printing of such additional pages and any other reasonable incremental
related costs, relative to Current Practices for such Embarq Directory, will be
borne by Embarq LEC as set forth on Exhibit I regardless of whether or not such
additional pages are required in order to satisfy the Legal and Regulatory
Requirements. Embarq LEC must reimburse Publisher for any such costs within
sixty (60) days of receipt of Publisher’s invoice for such costs. Publisher will
include and publish the Information Pages as specified by Embarq LEC without
alteration. Publisher will not be obligated to publish any content with respect
to the Information Pages that is contrary to its reasonable publishing standards
or any content that primarily promotes a party other than Embarq LEC and its
Affiliates, except in accordance with Legal and Regulatory Requirements.
Publisher will have the right to determine the format, style, content and number
of all other information pages in the Embarq Directories, except as otherwise
provided in this Agreement and the other Commercial Agreements.
     (b) In order for information to be included in the Information Pages
section of a White Pages Directory, Embarq LEC must provide adequate information
to Publisher by the appropriate dates (including those set forth in the
Publication Schedule) for that White Pages Directory. In order for any changes
to be made to information in the Information Pages section of a White Pages
Directory prior to publication of that White Pages Directory, Embarq LEC must
return proofs to Publisher by the appropriate dates (including those set forth
in the Publication Schedule for that White Pages Directory).
     Section 3.9 Warehousing; Initial and Secondary Distribution.
     (a) Warehousing. Publisher will be responsible for warehousing print Embarq
Directories in quantities sufficient to perform the Initial Distributions and
Secondary Distributions and will warehouse such Embarq Directories in quantities
sufficient to distribute such Embarq Directories in accordance with Legal and
Regulatory Requirements.
     (b) Distribution Services. Publisher will produce, publish and distribute
Embarq Directories with such frequency as is required to fulfill the Legal and
Regulatory Requirements.

11



--------------------------------------------------------------------------------



 



Publisher may adjust the specific publication date of an Embarq Directory within
a given publication cycle in order to meet Publisher’s reasonable business
concerns. Unless otherwise required by the Legal and Regulatory Requirements,
Publisher may determine the number and distribution means (subject to this
Section 3.9(b)) of Embarq Directories to be delivered to each Subscriber.
Publisher will distribute at no cost to Embarq LEC a reasonable number of print
Embarq Directories to Embarq LEC offices and sites for administrative use,
consistent with Current Practices. Publisher also will fulfill, at its expense,
reasonable requests for additional copies of print Embarq Directories to be
delivered to local, state, regional or national governmental agencies. Publisher
will meet or exceed the service levels for the Initial Distributions and the
Secondary Distributions set forth on Exhibit D. Publisher will have the right to
make changes to Exhibit D as reasonably determined appropriate by Publisher to
reflect cultural and competitive changes; provided that no such change will have
an adverse effect on the Licensed Marks among a significant portion of the total
population residing within the Service Areas in the aggregate or violate any
Legal and Regulatory Requirement.
     (c) Ride Along Deliveries. Subject to the restrictions and limitations in
Section 5.2, Publisher may distribute other materials with the Embarq
Directories, including advertising, marketing or promotional materials
distributed by Publisher or others, at Publisher’s reasonable discretion.
     (d) Additional Directories. Publisher will provide additional copies of
print Embarq Directories to Subscribers upon reasonable terms and conditions.
     Section 3.10 Accuracy. Publisher will work cooperatively with Embarq LEC
and use commercially reasonable efforts to ensure that the Standard Listings are
accurate; provided that the Parties recognize that the accuracy of the Standard
Listings is based primarily upon the information delivered by Embarq LEC to
Publisher under the Subscriber Listings Agreement.
     Section 3.11 Queries. Publisher will provide Embarq LEC with contact
numbers for queries concerning services to be provided by Publisher under this
Agreement, and will use commercially reasonable efforts to respond to such
queries within a timely fashion.
     Section 3.12 Publication Schedule. Publisher may modify the Publication
Schedule from time-to-time to reflect changes in the publication cycles of the
Embarq Directories, including changes to DCR Close Dates. Publisher will provide
Embarq LEC with prompt written notice of any changes to the Publication
Schedule, and such revised Publication Schedule shall be deemed to be
incorporated as part of the terms and conditions of this Agreement in
replacement of the prior Publication Schedule.
     Section 3.13 Regulatory/Legal Matters Cooperation. Each Party will promptly
notify the other Party of, and at either Party’s request, the other Party will
cooperate with such Party with respect to, any inquiry, investigation, formal or
informal complaint, lawsuit or docket relating to the matters covered by this
Agreement begun or threatened by any regulatory or judicial entity with
jurisdiction over such Party. Publisher will cooperate with Embarq LEC with
respect to legal efforts to change legislation or regulations in an effort to
minimize directory publication costs.

12



--------------------------------------------------------------------------------



 



     Section 3.14 Complaints. Publisher will have the responsibility for
responding to complaints relating to the Embarq Directories or to any Directory
Advertising. Embarq LEC will refer any such complaints to Publisher for its
response. Publisher will use commercially reasonable efforts to resolve such
complaints. Upon request by Publisher, Embarq LEC will cooperate with Publisher
in order to resolve the complaints arising out of the services provided by
Publisher. Publisher will direct to Embarq LEC all calls received by Publisher
that were intended for Embarq LEC.
     Section 3.15 Recycling Services. Until at least January 3, 2008, Publisher
will handle recycling activities associated with the recovery of old print
Embarq Directories in a manner substantially consistent with Current Practices,
but in any event in a manner consistent with fulfilling the Legal and Regulatory
Requirements.
     Section 3.16 Agreements with CLECs. Publisher will include in the Embarq
Directories all information that Embarq LEC is required to include in the Embarq
Directories pursuant to Embarq LEC’s agreements with CLECs (e.g.,
interconnection agreements). Publisher will treat Listings from CLECs in the
same manner as it treats Listings from Embarq LEC, and as required in order to
fulfill the Legal and Regulatory Requirements.
     Section 3.17 Additional Listing Information.
     (a) As permitted by applicable privacy and other laws, Publisher may
request that Embarq LEC provide to Publisher for inclusion in the Listings
additional information in Embarq LEC’s possession that Embarq LEC is not
required to publish pursuant to the Legal and Regulatory Requirements. Embarq
LEC will be required to provide such information to Publisher if the cost to
Embarq LEC in the aggregate resulting from the provision of the information to
Publisher is de minimis, or if Publisher agrees to reimburse Embarq LEC for such
cost. Otherwise, the Parties will discuss in good faith the terms and conditions
upon which such information may be provided by Embarq LEC to Publisher.
     (b) Subject to applicable privacy and other laws, Embarq LEC may request
that Publisher include in the Listings additional information concerning
Subscribers that Embarq LEC is not required to publish pursuant to the Legal and
Regulatory Requirements. Publisher will be required to provide such information
in the Listings if the cost to Publisher in the aggregate resulting from the
inclusion of the information is de minimis (in which case the cost will be borne
by Publisher), or if Embarq LEC agrees to reimburse Publisher for such cost;
provided that Publisher will not be required to provide such information in the
Listings if it would be contrary to directory publishing industry standards.
Otherwise, the Parties will discuss in good faith the terms and conditions upon
which such information may be included in the Listings. If the provision of any
such additional information represents a revenue opportunity, then if such
information relates to a White Pages Directory, it shall be governed by
Section 3.5 hereof, and if such information relates to a Yellow Pages Directory,
Publisher shall be entitled to sell or otherwise provide such additional
information and recognize all revenues in connection therewith under this
Agreement.

13



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing, Publisher will continue to include all
Subscriber Listing Information with respect to each Embarq Directory consistent
with the Legal and Regulatory Requirements.
ARTICLE 4
GENERAL EMBARQ OBLIGATIONS
     Section 4.1 Distribution Information; Delivery Quantities. At no charge to
Publisher and in a format consistent with Current Practices, Embarq LEC will
provide Publisher with all Subscriber distribution information, including
non-published and non-listed Subscriber mailing and hand-delivery information,
including zip codes, in Embarq LEC’s possession reasonably required by Publisher
to perform its distribution obligations under this Agreement. Publisher will use
this information solely in connection with the delivery of Embarq Directories
under this Agreement. Where available, Embarq LEC also will provide to Publisher
all street-mailing addresses associated with each Subscriber’s enhanced 911
service.
     Section 4.2 Directory Sales-Initiated Changes. To the extent commercially
practicable with its existing systems, Embarq LEC will process Listing changes
submitted to it via the Directory Change Request (DCR) form from Publisher’s
sales representatives. Embarq LEC further agrees to timely process Listing
changes and queries submitted to it via the form 3235, or any later-created
variation of that form, from Certified Marketing Representatives who sell
national Directory Advertising. In processing these Listings changes, Embarq LEC
will correct its Listing database as directed on the DCR or the form 3235.
     Section 4.3 Accuracy. Embarq LEC agrees to work cooperatively with
Publisher and use its commercially reasonable efforts to ensure that Subscriber
Listing Information and Listing Information Updates are accurate and complete,
including by properly designating the appropriate Subscriber Listing Information
of non-published and unlisted Subscribers.
     Section 4.4 Complaints Relating to Embarq LEC’s Services. Embarq LEC will
have the responsibility for responding to complaints relating to Enhanced White
Pages or local telephone service. Publisher will refer any such complaints to
Embarq LEC for its response. Embarq LEC will use commercially reasonable efforts
to resolve such complaints. Upon request by Embarq LEC, Publisher will cooperate
with Embarq LEC in order to resolve the complaints arising out of the services
provided by Embarq LEC. Embarq LEC will direct to Publisher all calls received
by Embarq LEC that were intended for Publisher.
     Section 4.5 Queries. Embarq LEC will provide Publisher with contact numbers
for queries concerning services provided by Embarq LEC to Publisher under this
Agreement, and will respond to any such queries in a timely fashion.
     Section 4.6 Directory Advertising Referrals. Embarq LEC will refer all
Subscribers interested in purchasing Directory Advertising to Publisher.
Publisher will provide contact information for this purpose to Embarq LEC.

14



--------------------------------------------------------------------------------



 



ARTICLE 5
DIRECTORY ADVERTISING
     Section 5.1 Policies. Publisher will formulate all policies relating to
Directory Advertising, subject to the terms and conditions of this Agreement and
the Trademark License Agreement and will advise Embarq LEC in writing of
material changes in these policies, except that Publisher may not make any
material change to the Advertising Policies or the Directory Cover Policies
without the prior written consent of Embarq LEC, which will not be unreasonably
withheld, particularly as necessary to permit Publisher to take advantage of
advertising sales opportunities that are being utilized by other significant
directory publishers.
     Section 5.2 Restrictions on Advertising.
     (a) Publisher may not sell or include any advertising for
telecommunications services (including wireline or wireless voice or data
services) in the Restricted Advertising Products, or permit any branding of the
Embarq Directories or the Restricted Advertising Products with any name or brand
(other than the name or brand of the ILEC in the applicable Service Area) that
is identified with the provision of telecommunications services (including
wireline or wireless voice or data services), except (i) as required by law,
(ii) with Embarq LEC’s prior written consent, (iii) as required by Legal and
Regulatory Requirements, or (iv) as required by Publisher in order to avoid a
breach of any contract to which Publisher became a party prior to January 3,
2003 until the end of the term of such contract (which will include any renewal
only if such renewal is either automatic or at the other party’s option).
     (b) Publisher may not sell or include in the Embarq Directories any
Directory Advertising that does not comply with the Advertising Policies (as
they may be modified pursuant to Section 5.1) in all respects; provided that a
violation of this Section 5.2(b) that would otherwise constitute a material
breach of this Agreement will not be deemed to be a material breach of this
Agreement so long as Publisher has used reasonable efforts to comply with this
Section and such violation is not materially inconsistent with the performance
of Publisher prior to the date hereof with respect to the application of the
then-existing Advertising Policies, and in no event will Publisher have any
responsibility for any advertising placed prior to January 3, 2003.
     Section 5.3 Embarq LEC Advertising. Publisher will provide Embarq LEC and
the other Embarq Entities access to and pricing for all Directory Advertising on
a most-favored-customer basis for similarly situated customers that are
purchasing equivalent volumes and types of advertising, including products that
are subject to the right of first option pursuant to Section 5.4, except that
such most-favored-customer terms for such advertising products will not be
available to Embarq LEC and the other Embarq Entities during the thirty
(30) days prior to the applicable DCR Close Date of a particular Embarq
Directory.
     Section 5.4 Premium Advertising.
     (a) First Option.

15



--------------------------------------------------------------------------------



 



     (i) The Embarq Entities (collectively, the “Option Holders”) will have a
first option with respect to the purchase of all Premium Advertising Products
offered in the Embarq Directories, except for Premium Advertising Products sold
to another party in the previous issue of the Embarq Directory that are renewed
by such party as contemplated by the provisions of this Section 5.4 (the “First
Option”).
     (ii) Any Premium Advertising Products purchased by the Option Holders,
whether pursuant to an exercise of the First Option or made after the sales
canvass commencement date for the applicable Embarq Directory, will be subject
to the most-favored-customer provision set forth in Section 5.3. The applicable
Embarq Entity will pay Publisher for any Premium Advertising Products purchased
within sixty (60) days of receipt of an invoice from Publisher.
     (iii) Section 5.4(b) shall apply to Premium Advertising Products that were
sold or were available for sale in the immediately preceding issue of the Embarq
Directory (“Current Products”). Section 5.4(c) shall apply to Premium
Advertising Products that were not sold and were not available for sale in the
immediately preceding issue of the Embarq Directory (“New Products”).
     (iv) The Parties will work together in good faith to develop a commercially
reasonable process (which may be changed from time to time by the written
consent of the Parties) to implement further the intent of this Section 5.4.
     (b) Current Products.
     (i) Publisher will notify Embarq LEC of all Current Products in the
applicable Embarq Directory, specifying those Current Products available for
purchase by the Option Holders (“Available Products”) and those Current Products
sold to another party in the immediately preceding issue of the applicable
Embarq Directory (“Reserved Products”) four (4) times per year according to the
following schedule:
     (A) Publisher will notify Option Holders on or about January 5 of each year
for Embarq Directories that are scheduled to begin sales canvass in March,
April, or May of the same year;
     (B) Publisher will notify Option Holders on or about April 5 of each year
for Embarq Directories that are scheduled to begin sales canvass in June, July,
or August of the same year;
     (C) Publisher will notify Option Holders on or about July 5 of each year
for Embarq Directories that are scheduled to begin sales canvass in September,
October, or November of the same year; and
     (D) Publisher will notify Option Holders on or about October 5 of each year
for Embarq Directories that are scheduled to begin sales canvass in December of
the same year or January or February of the following year.

16



--------------------------------------------------------------------------------



 



     (ii) The Option Holders may exercise the First Option by providing
Publisher with a notice of exercise within thirty (30) days of Publisher’s
notice. If the Option Holders exercise the First Option with respect to
Available Products, then Publisher shall provide and the Option Holders shall
purchase those Available Products on the terms specified by Publisher in its
notice. If the Option Holders exercise the First Option with respect to Reserved
Products, upon their becoming Available Products due to the non-renewal (for
whatever reason) of the Reserved Product by the prior advertiser, then Publisher
shall provide and the Option Holders shall purchase, on the terms specified by
Publisher in its notice, those Reserved Products.
     (iii) If the Option Holders do not exercise the First Option with respect
to any Current Product within thirty (30) days of Publisher’s notice, the First
Option shall expire, and Publisher shall be permitted to sell the Available
Product (or a Reserved Product that becomes an Available Product) for the
applicable Embarq Directory to third parties (at a price at equivalent volumes
not less than that last offered to the Option Holders for similar quantities or
size). If Publisher reduces the price on an Available Product (or a Reserved
Product that becomes an Available Product) after the First Option has expired,
then Publisher must notify the Option Holders within five (5) days and must
offer the Option Holders the opportunity to purchase the Available Product at
the new price prior to offering the Available Product to a third party. If such
price reduction occurs ten (10) or more days prior to the final copy date for
Premium Advertising Products, then the Option Holders shall have five (5) days
from Publisher’s notice to purchase the Available Product at the new price.
After five (5) days, Publisher may sell the Available Product to a third party.
If such price reduction occurs less than ten (10) days prior to the final copy
date for Premium Advertising Products, then the Option Holders shall have one
(1) day from Publisher’s notice to purchase the Available Product at the new
price. After one (1) day, Publisher may sell the Available Product to a third
party.
     (c) New Products.
     (i) If a New Product becomes available for sale prior to the beginning of
the sales canvass for an Embarq Directory, Publisher will notify the Option
Holders promptly of such New Product, and the Option Holders may exercise the
First Option by providing Publisher with a notice of exercise within thirty
(30) days of Publisher’s notice.
     (ii) If a New Product becomes available for sale during the sales canvass
for an Embarq Directory and there are at least twenty-one (21) days before the
final copy date for Premium Advertising Products, Publisher will notify the
Option Holders promptly of such New Product, and the Option Holders may exercise
the First Option by providing Publisher with a notice of exercise within ten
(10) days of Publisher’s notice.
     (iii) If a New Product becomes available for sale during the sales canvass
for an Embarq Directory and there are less than twenty-one (21) days before the
final copy date for Premium Advertising Products, Publisher will notify the
Option Holders promptly of such New Product, and the Option Holders may exercise
the First Option by providing Publisher with a notice of exercise within one
(1) days of Publisher’s notice.

17



--------------------------------------------------------------------------------



 



     (iv) If the Option Holders exercise the First Option with respect to a New
Product, then the Option Holders shall be required to purchase the New Product
on the terms specified by Publisher in its notice.
     (v) If the Option Holders do not exercise the First Option with respect to
any New Product within the applicable time period specified in this
Section 5.4(c), the First Option shall expire, and Publisher shall be permitted
to sell the New Product for the applicable Embarq Directory to third parties (at
a price at equivalent volumes not less than that last offered to the Option
Holders for similar quantities or size). If Publisher reduces the price on a New
Product after the First Option has expired, then Publisher must notify the
Option Holders within five (5) days and must offer the Option Holders the
opportunity to purchase the New Product at the new price prior to offering the
New Product to a third party. If such price reduction occurs ten (10) or more
days prior to the the final copy date for Premium Advertising Products, then the
Option Holders shall have five (5) days from Publisher’s notice to purchase the
New Product at the new price. After five (5) days, Publisher may sell the New
Product to a third party. If such price reduction occurs less than ten (10) days
prior to the the final copy date for Premium Advertising Products, then the
Option Holders shall have one (1) day from Publisher’s notice to purchase the
New Product at the new price. After one (1) day, Publisher may sell the New
Product to a third party.
     (d) Notice. Any notice provided by Publisher to the Option Holders under
this Section 5.4 shall include a description of Available, Reserved, and/or New
Products, the pricing for such products consistent with Section 5.3 above, and
the projected sales canvass commencement and ending dates and the projected
final copy date for Premium Advertising Products for the applicable Embarq
Directory. Notice of exercise by Option Holders to Publisher under this
Section 5.4 must specify the Premium Advertising Products for which the First
Option is exercised and must specify whether it relates to Available, Reserved,
and/or New Products. Notwithstanding Section 19.4, any Party may use any of the
following forms of notice to comply with this Section 5.4: overnight delivery,
electronic mail (whether generated by a limited inventory system or otherwise)
or facsimile.
     Section 5.5 Products and Services. Except as prohibited by law, Publisher
will offer Embarq LEC all products and services that it offers other third
parties on a non-discriminatory basis.
     Section 5.6 Embarq LEC Minimum Spend. In calendar year 2006, Embarq
Entities shall purchase Directory Advertising from Publisher on the terms
provided in this Article 5 aggregating at least $3,000,000; provided that any
purchases made by any Sprint Entities (as defined in the Original DSLA) in
calendar year 2006 will apply to such minimum spend requirement.

18



--------------------------------------------------------------------------------



 



ARTICLE 6
OTHER COMMERCIAL AGREEMENTS
     Section 6.1 Trademark License Agreement. Pursuant to the Trademark License
Agreement in the form attached as Exhibit G (the “Trademark License Agreement”)
executed between Embarq Trademark Co. and Publisher as of the date of this
Agreement, Publisher will receive a license to use specific trademarks of Embarq
Trademark Co. (the “Licensed Marks”) in connection with the production,
publication and distribution of the Embarq Directories. The terms and conditions
of the Trademark License Agreement are hereby incorporated by reference into
this Agreement.
     Section 6.2 Publisher Trademark License Agreement. Pursuant to the
Publisher Trademark License Agreement in the form attached as Exhibit H (the
“Publisher Trademark License Agreement”) executed among Embarq Parent, RHDPA and
RHDDC as of the date of this Agreement, Embarq Parent will receive a license to
use specific trademarks of RHDPA and RHDDC (the “Publisher Marks”) upon the
occurrence of certain events for the production, publication and distribution of
telephone directories in certain geographic areas. The terms and conditions of
the Publisher Trademark License Agreement are hereby incorporated by reference
into this Agreement.
     Section 6.3 Subscriber Listings Agreement. Pursuant to the Subscriber
Listings Agreement (the “Subscriber Listings Agreement”) executed between Embarq
LEC and Publisher as of the date of this Agreement, Publisher will receive a
license to use the Subscriber Listing Information and Listing Information
Updates in accordance with the terms and conditions set forth therein. The terms
and conditions of the Subscriber Listings Agreement are hereby incorporated by
reference into this Agreement.
ARTICLE 7
BRANDING
     Section 7.1 Print Directory Cover. During the Term, and unless otherwise
expressly agreed to in writing by the Parties, at no cost to Embarq LEC or the
other Embarq Entities, the Licensed Marks will appear clearly and conspicuously
on the front cover and the spine of each print Embarq Directory (a) in the
format and style specified in the Directory Cover Policies and (b) in compliance
with all other terms of this Agreement (including the Directory Cover Policies)
and the Trademark License Agreement. The design and layout of the front cover
and the spines of the print Embarq Directories must comply with the Directory
Policies. Publisher may not make any change to the Directory Cover Policies
without the prior written consent of Embarq LEC, which will not be unreasonably
withheld, particularly as necessary to permit Publisher to take advantage of
advertising sales opportunities that are being utilized by other significant
directory publishers. Upon Embarq LEC’s reasonable request, Publisher will
provide Embarq LEC with copies of the front cover and spine of any print Embarq
Directory prior to publication in order for Embarq LEC to ensure compliance with
this Article 7.

19



--------------------------------------------------------------------------------



 



     Section 7.2 Other Covers and Home Pages. Any use of the Licensed Marks in
connection with and the design and layout of the cover, home page or similar
feature of all non-print Embarq Directories will comply with policies to be
developed by the Parties which will be consistent with the principles set forth
in the Directory Cover Policies.
     Section 7.3 Co-Branding.
     (a) Publisher may co-brand the front covers and spines of the print Embarq
Directories with any trademark or trade name of Publisher (the “Publisher
Co-Brand Marks”); provided that the Licensed Marks are clearly the dominant
brand (i.e., the co-brand will not be more than 80% of the size of the Licensed
Marks, except as otherwise provided in the Co-Brand Standards) on such covers
and spines and the co-branding complies with the Co-Brand Standards.
     (b) Publisher may co-brand the cover, home page or similar feature of any
non-print Embarq Directory and any print or non-print related aspects of
producing, publishing or distributing directories and soliciting and selling
advertising in connection therewith in the Geographic Coverage Areas, such as
sales collateral, stationary, contracts, invoices, customer correspondence,
business cards and advertising and promotional materials with the Publisher
Co-Brand Marks; provided that the Licensed Marks are clearly the dominant brand
(i.e., the co-brand will not be more than 80% of the size of the Licensed Marks,
except as otherwise provided in the Co-Brand Standards) and the co-branding
complies with the Co-Brand Standards.
     (c) The Co-Brand Standards are attached hereto as Exhibit J (collectively,
the “Co-Brand Standards”). If Publisher wishes to use the co-brand in a specific
graphic use that is outside of the agreed-upon Co-Brand Standards, the Parties
will once again negotiate in good faith to agree on Co-Brand Standards.
Publisher may change the actual specific graphic uses of the co-branding of the
Purchaser Co-Brand Marks and the Licensed Marks pursuant to this Section 7.3;
provided such specific graphic uses comply with the Co-Brand Standards and this
Section 7.3.
     (d) Notwithstanding any other provision of this Agreement, Publisher may
not include on the front or back cover or spine of any print Embarq Directory or
the cover, home page or similar feature of any non-print Embarq Directory
(i) any advertising for telecommunications services (including wireline or
wireless voice or data services) or (ii) any name or brand (other than the name
or brand of the ILEC in the applicable Service Area) (A) that is identified with
the provision of telecommunications services (including wireline or wireless
voice or data services) except (x) as required by applicable law or the Legal
and Regulatory Requirements or (y) as required by Publisher in order to avoid a
breach of any contract to which Publisher became a party prior to January 3,
2003 until the end of the term of such contract (which will include any renewal
only if such renewal is either automatic or at the other party’s option) or
(B) of any entity engaged in any business of the type listed in the “Restricted
Headings” section of the Advertising Policies attached as Exhibit B. The
foregoing shall not preclude Publisher from including photographs of the Las
Vegas strip on any cover of any print Embarq Directory or on any cover, home
page or similar feature of any non-print Embarq Directory.

20



--------------------------------------------------------------------------------



 



     (e) For the two year period prior to the end of any Initial Term or Renewal
Term for which any Party has provided notice to the others of its intention to
terminate this Agreement at the end of such term, the Parties will agree in
writing, prior to publication, upon revisions to the Co-Brand Standards,
including the specific graphic uses of the Publisher Co-Brand Marks in relation
to the Licensed Marks to be applied to the front covers and spines of the print
Embarq Directories and the cover, home page or similar feature of any non-print
Embarq Directory; provided that the Parties hereby agree that the Licensed Marks
shall no longer be required to be the dominant brand, and the revised Co-Brand
Standards shall be no more restrictive on Publisher than the then-existing
Co-Brand Standards or then-existing Brand Identity Standards (as defined in the
Trademark License Agreement).
     (f) In the event the Embarq Entities substitute any brand or trademark for
the Licensed Marks in their provision of local telephone exchange service as the
ILEC in any Service Area Embarq Trademark Co. will file U.S. trademark
applications to register such new trademarks in its name for at least all of the
goods and services permitted to be used by Publisher pursuant to this Agreement
and the other Commercial Agreements, and upon first use such new trademarks will
be deemed either added or substituted, as the case may be, and become Licensed
Marks on Exhibit A of the Trademark License Agreement.
ARTICLE 8
TERM AND TERMINATION
     Section 8.1 Term. Except as otherwise provided in this Article 8, the term
of this Agreement will commence when and if the Effective Date occurs and will
continue until December 31, 2052 (the “Initial Term”); provided that, if the
Effective Date has not occurred prior to October 31, 2006, this Agreement will
terminate and become void and of no force and effect as if it had never been
entered into. Thereafter, the Agreement will automatically renew for successive
five year terms (“Renewal Term(s)”), unless either Party terminates the
Agreement by providing at least two years prior written notice to the other
Party of its intent to terminate the Agreement at the end of the Initial Term or
any Renewal Term. The Initial Term and any Renewal Term(s) are collectively
referred to in this Agreement as the “Term.”
     Section 8.2 Effects of Termination. Except as otherwise provided in this
Agreement, upon termination of this Agreement:
     (a) Publisher will no longer have access under the Subscriber Listings
Agreement or this Agreement to Subscriber Listing Information from Embarq LEC.
However, Embarq LEC will, upon the request of Publisher, provide Publisher with
access to listing information and updates with respect to Subscribers consistent
with Embarq LEC’s applicable regulatory obligations;
     (b) the indemnification obligations of the Parties set forth in Article 13
will continue indefinitely, subject to any applicable statutes of limitation,
and no termination of all or any part of this Agreement will release any Party
from liability for prior breaches of any provisions of this Agreement;

21



--------------------------------------------------------------------------------



 



     (c) Publisher’s obligations set forth in Section 10.1 will terminate
immediately; and
     (d) except as set forth in Section 8.6 of this Agreement, the
Non-Competition Agreement will terminate immediately.
     Section 8.3 Early Termination by Embarq LEC.
     (a) If Publisher (i) materially breaches its obligations under this
Agreement or any other Commercial Agreement with respect to a particular Embarq
Directory (or, if the breach is not directly related to a particular Embarq
Directory, a particular Service Area) and fails to cure such material breach
within a reasonable time period (not to exceed the later of (A) the next
publication of any affected directory or (B) twelve (12) months) after Embarq
LEC provides written notice to Publisher of such breach, or (ii) repeats the
same material breach of its obligations under this Agreement or any other
Commercial Agreement with respect to a particular Embarq Directory (or, if the
breach is not directly related to a particular Embarq Directory, a particular
Service Area) two or more times following notice from Embarq LEC of the same
breach with respect to the same Embarq Directory (or, if the breach is not
directly related to a particular Embarq Directory, a particular Service Area),
then Embarq LEC may, upon written notice to Publisher, in addition to all other
rights and remedies Embarq LEC may have under applicable law or regulation or
pursuant to this Agreement or any other Commercial Agreement, terminate the
applicability of this Agreement and the other Commercial Agreements to the
affected Embarq Directory or Service Area (including with respect to the Embarq
Directories primarily distributed in or primarily directed at such Service
Area), as the case may be. In case of any such termination of the applicability
of this Agreement and the other Commercial Agreements pursuant to this
Section 8.3(a), (i) the provisions of Section 8.2 will apply to such terminated
Service Area and/or the applicable Embarq Directory(ies) (including the
immediate termination of Publisher’s non-competition obligations under
Section 10.1 with respect to such terminated Service Area and/or the terminated
Embarq Directory(ies)) and (ii) at Embarq LEC’s option exercised by notice to
Publisher at or prior to the termination of the applicability of this Agreement
to the terminated Embarq Directory(ies) or Service Area, Publisher will continue
to produce, publish and distribute the White Pages Directory (including white
pages listings and a classified business directory) under this Agreement for the
affected Service Area for one additional publication cycle following the date of
termination at Embarq LEC’s cost in order to enable Embarq LEC to meet the Legal
and Regulatory Requirements (in which case Publisher will continue to have
access to Subscriber Listing Information with respect to the applicable Embarq
Directory(ies) under the Subscriber Listings Agreement solely for the purpose of
complying with this obligation).
     (b) In addition to the rights of Embarq LEC under Section 8.4, if
(i) Publisher willfully breaches this Agreement or any other Commercial
Agreement with the intent of causing an adverse impact on the Licensed Marks and
(ii) such breach results in a material adverse effect on the Licensed Marks
among a significant portion of the total population residing within the Service
Areas in the aggregate, Embarq LEC may, upon written notice to Publisher, in
addition to all other rights and remedies Embarq LEC may have under applicable
law or regulation or pursuant to this Agreement and the other Commercial
Agreements, terminate this Agreement and the other Commercial Agreements.

22



--------------------------------------------------------------------------------



 



     (c) If Publisher or any of its Subsidiaries directly or indirectly offers
or sells, as principal, agent or reseller, wireline or wireless voice or data
telecommunications services in the Geographic Coverage Areas which compete with
an Embarq Entity’s business and such activities continue for more than thirty
(30) days following notice from Embarq LEC, Embarq LEC may, upon written notice
to Publisher, in addition to all other rights and remedies Embarq LEC may have
under any applicable law or regulation or pursuant to this Agreement and the
other Commercial Agreements, terminate this Agreement and the other Commercial
Agreements. Notwithstanding the foregoing, if Publisher or any of its
Subsidiaries acquires an entity or business that directly or indirectly offers,
sells or promotes, as principal, agent or reseller, such telecommunications
services, Embarq LEC may not terminate this Agreement or any other Commercial
Agreements under this Section 8.3(c) because of such offering, sale or promotion
of such telecommunications services if Publisher or such Subsidiary is
attempting in good faith to divest or otherwise terminate the offer, sale and
promotion of such telecommunications services in the Geographic Coverage Areas,
except that Publisher or such Subsidiary must divest or otherwise terminate the
offer, sale and promotion of such telecommunications services within twelve
(12) months of the closing of such acquisition.
     (d) In case of any termination of this Agreement and the other Commercial
Agreements pursuant to Section 8.3(b) or 8.3(c), (i) the provisions of
Section 8.2 will apply (including the immediate termination of the Publisher’s
non-competition obligations under Section 10.1) and (ii) at Embarq LEC’s option
exercised by notice to Publisher at or prior to the termination of this
Agreement, Publisher will continue to produce, publish and distribute the White
Pages Directories (including white pages listings and a classified business
directory) under this Agreement for one additional publication cycle following
the date of termination at Embarq LEC’s cost in order to enable Embarq LEC to
meet the Legal and Regulatory Requirements (in which case Publisher will
continue to have access to Subscriber List Information under the Subscriber
Listings Agreement solely for the purpose of complying with this obligation).
     (e) Any termination of this Agreement with respect to any particular Embarq
Directory under this Agreement shall constitute a termination with respect to
both such Embarq Directory and any related White Pages Directory or Yellow Pages
Directory covering substantially the same Subscribers, whether or not such White
Pages Directory or Yellow Pages Directory is bound or produced together with the
affected Embarq Directory.
     Section 8.4 Adverse Effect on the Licensed Marks. If Publisher breaches
this Agreement or the Trademark License Agreement in a manner that results in a
material adverse effect on the Licensed Marks among a significant portion of the
total population in the Geographic Coverage Areas, in the aggregate, and such
breach is incapable of cure or has not been cured by Publisher within one
hundred twenty (120) days following notice from Embarq LEC, Embarq LEC may, upon
written notice to Publisher, in addition to all other rights and remedies Embarq
LEC may have under any applicable law or regulation or pursuant to this
Agreement and the other Commercial Agreements, suspend all rights of Publisher
to use the Licensed Marks under the Trademark License Agreement in the affected
Geographic Coverage Areas until such breach is cured. For purposes of this
Section 8.4 only, any breach that is substantially similar to an event that
occurred prior to the date hereof that did not result in a recall or
recirculation of an Embarq Directory will not be taken into account in
determining whether a “material adverse effect” on the Licensed Marks has
occurred.

23



--------------------------------------------------------------------------------



 



     Section 8.5 Failure to Meet Regulatory Obligations. If at any time during
the Term, Embarq LEC reasonably determines that Publisher is not likely to
publish the White Pages Directories for one or more Service Areas in accordance
with the terms of this Agreement and in a manner that would enable Embarq LEC to
fulfill the Legal and Regulatory Requirements with respect to such Embarq LEC
Service Area(s), Embarq LEC will notify Publisher thereof, and Publisher will
use commercially reasonable efforts to cure. If Publisher fails to cure, Embarq
LEC may elect to publish such White Pages Directories itself or contract with
third parties to publish such White Pages Directories in order to fulfill the
Legal and Regulatory Requirements.
     Section 8.6 Early Termination by Publisher. If any Embarq Company
(a) materially breaches its obligations under this Agreement, any other
Commercial Agreement or the Non-Competition Agreement with respect to a
particular Embarq Directory (or, if the breach is not directly related to a
particular Embarq Directory, a particular Service Area) and fails to cure such
material breach within a reasonable time period (not to exceed twelve
(12) months) after Publisher provides written notice to Embarq LEC of such
breach, or (b) repeats the same material breach of its obligations under this
Agreement or any other Commercial Agreement with respect to a particular Embarq
Directory (or, if the breach is not directly related to a particular Embarq
Directory, a particular Service Area) two or more times after notice from
Publisher of the initial such material breach with respect to such Embarq
Directory (or, if the breach is not directly related to a particular Embarq
Directory, a particular Service Area), then Publisher may, upon written notice
to Embarq LEC, in addition to all other rights and remedies it may have under
applicable law or regulation or pursuant to this Agreement and the other
Commercial Agreements, terminate the applicability of this Agreement and the
other Commercial Agreements with respect to the affected Embarq Directory or
Service Area (including with respect to the Embarq Directories primarily
distributed in or primarily directed at such Service Area), as the case may be.
In the case of such termination, the provisions of Section 8.2 will apply with
respect to the affected Service Area and/or the applicable Embarq
Directory(ies), except that the Embarq Entities’ obligations set forth in the
Non-Competition Agreement will survive with respect to the affected Service Area
and/or the applicable Embarq Directory(ies) until the later to occur of (i) the
fifth anniversary of such termination and (ii) December 31, 2052, except, that
notwithstanding any other provision of the Non-Competition Agreement, Embarq LEC
will be permitted to publish White Pages Directories (including white pages and
classified business directories) in order to fulfill the Legal and Regulatory
Requirements.
ARTICLE 9
SALE OF AN EMBARQ SERVICE AREA
     Section 9.1 Sale of a Service Area.
     (a) Upon any direct or indirect sale or transfer by Embarq Parent, Embarq
LEC or any other Embarq Entity of all or any part of a Service Area(s) (whether
by a sale of assets or capital stock or by merger, including any change of
control of Embarq Parent) the ultimate parent entity of the purchaser of any
Service Area and its appropriate Affiliates will:

24



--------------------------------------------------------------------------------



 



     (i) be entitled to the benefit of and will be required to assume in writing
and continue all of Embarq Parent’s (in the case of the ultimate parent entity
of the purchaser), Embarq Trademark Co.’s (in the case of purchaser’s Affiliate
that owns any substituted brand and trademarks described in clause (ii) below)
and Embarq LEC’s (in the case of purchaser’s Affiliate that operates the Service
Area, if other than the purchaser) rights and obligations under this Agreement,
the other Commercial Agreements and the Non-Competition Agreement with respect
to such Service Area (or part thereof) and the related Embarq Directories;
     (ii) have the right (exercisable in such purchaser’s sole discretion) to
substitute any brand and trademarks for the brand and trademarks then used in
the provision of local telephone exchange service as the ILEC in the applicable
Service Area (or part thereof); and
     (iii) if the purchaser or any of its Affiliates substitutes any brand or
trademarks pursuant to clause (ii) above, be obligated to substitute the
substituted brand and trademarks for the Licensed Marks and to substitute
substantially similar usage standards for the Brand Identity Standards, in each
case pursuant to the terms and conditions of this Agreement and the Trademark
License Agreement.
In the case of any substitution for the Licensed Marks and the Brand Identity
Standards as described in clause (iii) above, Publisher will be required to
accept such substitution in accordance with the terms of this Agreement and the
Trademark License Agreement.
     (b) At the closing of any sale or transfer of all or any part of a Service
Area pursuant to Section 9.1(a), Embarq Parent shall cause purchaser and its
applicable Affiliates as contemplated by Section 9.1(a)(i) to enter into
separate agreements in a form reasonably satisfactory to Publisher that contain
substantially identical terms and conditions as this Agreement, the other
Commercial Agreements and the Non-Competition Agreement with respect to the
transferred Service Area(s) (or part thereof) and Embarq Directory(ies). Upon
the execution of the agreements referenced in the prior sentence, Publisher
consents to the assignment and assumption of Embarq Parent’s, Embarq LEC’s and
Embarq Trademark Co.’s rights and obligations under this Agreement, the other
Commercial Agreements and the Non-Competition Agreement with respect to such
Service Areas (or part thereof) and related Embarq Directories to and by the
purchaser and its Affiliates as contemplated by Section 9.1(a)(i) without any
ongoing obligations of Embarq Parent and its Affiliates with respect thereto
(i.e., a novation will occur). In addition, Embarq LEC will use its good faith
commercially reasonable efforts to cause the purchaser to agree that prior to
any substitution of any trademarks for the Licensed Marks pursuant to
Section 9.1(a)(ii) the purchaser and its Affiliates will (i) transfer ownership
of any such substituted trademarks into a bankrupt remote entity which has
substantially similar governing documents as Embarq Trademark Co. and (ii) enter
into an agreement with Publisher that has substantially similar terms and
conditions as the SPV Agreement. This Agreement, the other Commercial
Agreements, the SPV Agreement and the Non-Competition Agreement will remain in
full force and effect with respect to any Service Areas (or parts thereof) which
are not transferred.

25



--------------------------------------------------------------------------------



 



     (c) Notwithstanding any novation of all or part of the Non-Competition
Agreement pursuant to Section 9.1(b), in the event all or any part of a Service
Area is sold or transferred pursuant to Section 9.1(a), Embarq Parent, Embarq
LEC and their Affiliates will remain bound by the obligations of the
Non-Competition Agreement, including, without limitation, with respect to the
then applicable Geographic Coverage Areas relating to such sold or transferred
Service Area (or part thereof). Notwithstanding any sale of all or part of a
Service Area, Embarq Parent, Embarq Trademark Co. and their Affiliates will
ensure that Publisher continues to have all rights to use the Licensed Marks (as
defined in the Trademark License Agreement) that are in effect as of the
consummation of such sale pursuant to this Agreement and the Trademark License
Agreement until substitution of brands or trademarks pursuant to
Section 9.1(a)(ii).
     (d) Any material breach of this Section 9.1 will constitute a material
breach of this Agreement by Embarq LEC.
     Section 9.2 Acquisition of a Service Area. If Embarq LEC determines to
outsource or sell the directory publishing business in any New Service Area,
Embarq LEC will request Publisher to submit a written proposal to Embarq LEC
outlining the specific terms and conditions under which Publisher is willing to
perform or acquire such business, which Publisher will submit within thirty
(30) days following Embarq LEC’s request if Publisher desires to pursue such
opportunity. Embarq LEC’s request (the “Request”) will specify which business it
wishes to outsource or sell and whether it wishes to outsource or sell such
business. If Publisher does not submit a proposal within such 30-day period,
Embarq LEC may contract with a third party to perform or acquire the business
offered to Publisher consistent with the Request in Embarq LEC’s discretion. If
Publisher submits a proposal during such 30-day period, for a period of thirty
(30) days following the receipt by Embarq LEC of such proposal to Embarq LEC
will negotiate in good faith with Publisher to agree on terms and conditions
under which Publisher would perform or acquire such business; provided, however,
that Embarq LEC agrees that the non-economic terms and conditions of this
Agreement and the Stock Purchase Agreement, to the extent they are applicable,
will be acceptable in connection with the acquisition or performance of such
business. If no agreement has been reached by the end of the thirty (30)-day
period, Embarq LEC will request Publisher to submit a final written proposal to
Embarq LEC, who will have five business days to accept or reject such proposal.
If Embarq LEC and Publisher are unable to agree on terms for Publisher to
perform or acquire such business Embarq LEC may contract with a third party to
perform or acquire such business on terms which in the aggregate are no more
favorable to such third party than last offered in writing to Publisher. If
Embarq LEC has not contracted with a third party within six months of Embarq LEC
and Publisher’s failing to reach agreement, this Section 9.2 will once again
apply. Notwithstanding the foregoing, Embarq LEC will not have any obligation to
Publisher under this Section 9.2 in connection with the extension or renewal of
any contract under which a third party is providing directory publishing
services in a New Service Area at the time Embarq LEC acquires or obtains such
New Service Area.

26



--------------------------------------------------------------------------------



 



ARTICLE 10
NONCOMPETE AND NONSOLICITATION
     Section 10.1 Publisher Obligations.
     (a) During the Term of this Agreement, Publisher agrees that neither
Publisher nor any of its Affiliates will directly or indirectly engage in, own,
manage, operate, share any revenues of, or have any profit or other equity
interest in any business or entity (other than pursuant to this Agreement or by
ownership of less than five percent of the outstanding capital stock of a
corporation whose securities are publicly traded) that engages in the business
of producing, publishing and distributing (or selling advertising for inclusion
in) any physical media directory which contains Directional Information relating
to Subscribers that is distributed primarily in a Geographic Coverage Area;
provided that Publisher may produce, publish or distribute (and sell advertising
for inclusion in) specialty guides or directories (e.g., niche, ethnic and new
movers guides) containing Subscriber Listing Information or Directional
Information distributed primarily in the Geographic Coverage Area, so long as
(in any such case) such products do not materially compete with and are not
significant substitutes for the physical media Embarq Directories.
Notwithstanding the foregoing, if Publisher acquires an entity or business that
is engaged in operations that cause Publisher to otherwise be in violation of
this Section 10.1(a), Publisher will not be deemed to be in violation of this
Section 10.1(a) if Publisher or its Affiliates is in good faith attempting to
divest or otherwise terminate the competing directories, except that Publisher
or its Affiliates must divest or otherwise terminate the production, publication
and distribution of such competing directories within twelve (12) months of the
closing of the acquisition or similar agreement by Publisher or its Affiliates.
In addition, if Publisher is acquired by an entity that is engaged in operations
that cause Publisher to otherwise be in violation of this Section 10.1(a),
Publisher will not be deemed to be in violation of this Section 10.1(a) as a
result of any activities by the acquiring party and its Affiliates (other than
Publisher and its Subsidiaries) that exist as of the closing of such sale. Any
material breach of this Section 10.1(a) will constitute a material breach of
this Agreement by Publisher.
     (b) In the event of a termination of this Agreement pursuant to
Section 8.3(a), 8.3(b) or 8.3(c) (in its entirety or with respect to any Embarq
Directory or Service Area(s), as the case may be), or any suspension of the
right to use the Licensed Marks pursuant to Section 8.4, the Publisher and its
Affiliates will be prohibited from including on the cover or spine of any print
directory primarily distributed in the affected Service Areas or the cover, home
page or similar feature of any non-print directory primarily directed at persons
or businesses within the affected Service Areas any name or brand (other than
the name or brand of the ILEC in the applicable Service Area) that is identified
with the provision of telecommunications services (including wireline or
wireless voice or data services). The restriction under this Section 10.1(b)
shall continue until (i) with respect to a termination pursuant to
Section 8.3(a), 8.3(b) or 8.3(c), the later of (y) the fifth anniversary of the
effective date of such termination of this Agreement and (z) December 31, 2052,
and (ii) with respect to a termination pursuant to Section 8.4, during the term
of such suspension.

27



--------------------------------------------------------------------------------



 



     (c) During the two (2)-year period following the termination of this
Agreement, Publisher will not, directly or indirectly, through one or more of
its Affiliates, on behalf of itself or any other person, recruit or otherwise
solicit or induce any employee of Embarq LEC or any of its Affiliates or any of
their successors to terminate his or her employment relationship with Embarq LEC
or its Affiliates (other than Publisher and its subsidiaries). The foregoing
will not, however, prohibit Publisher or any of its Affiliates from publishing
any general public solicitation of employment opportunities.
ARTICLE 11
CONFIDENTIAL INFORMATION
     Section 11.1 Nondisclosure. Each Party may disclose to the other
Confidential Information. Each Party agrees to keep Confidential Information of
the other Party confidential, and not to disclose such information to any third
Party, except to those of its employees, subcontractors, consultants and agents
with a need to know and solely for the purpose of performing the receiving
Party’s obligations under this Agreement and the other Commercial Agreements and
as otherwise permitted under this Agreement and the other Commercial Agreements;
provided that any such employees, subcontractors, consultants or agents are
informed by the recipient Party of the confidential nature of the Confidential
Information and agree to be bound by the terms no less restrictive than this
Article 11. The recipient of Confidential Information may use the Confidential
Information and make copies of Confidential Information only as reasonably
necessary to perform its obligations under this Agreement and the other
Commercial Agreements and as otherwise permitted under this Agreement and the
other Commercial Agreements. All such copies will be subject to the same
restrictions and protections as the original. Each Party will safeguard such
Confidential Information from unauthorized use or disclosure with at least the
same degree of care with which the recipient Party safeguards its own
Confidential Information. The recipient Party will be responsible for any breach
of this Article 11 by the recipient’s employees, subcontractors, consultants or
agents. Confidential Information belonging to a Party that is in the possession
of the other Party will be returned, or destroyed at the disclosing Party’s
request, within thirty (30) days after a written request is delivered to the
recipient, including any copies made by the recipient Party. If either Party
loses or makes an unauthorized disclosure of the other Party’s Confidential
Information, it will notify such other Party immediately and use reasonable
efforts to retrieve the lost or wrongfully disclosed information. A Party may
disclose Confidential Information which is required to be disclosed by law, a
court of competent jurisdiction or governmental or administrative agency so long
as the disclosing Party has been notified of the requirement promptly after the
receiving Party becomes aware of the requirement and so long as the receiving
Party undertakes all lawful measures to avoid disclosing such information until
the disclosing Party has had reasonable time to seek a protective order and
complies with any protective order that covers the Confidential Information to
be disclosed.
     Section 11.2 Relief. Each Party agrees that the discloser of Confidential
Information would be irreparably injured by a breach of Section 11.1 by the
recipient of such Confidential Information or its representatives, and that the
discloser will be entitled to seek equitable relief, including injunctive relief
and specific performance, in the event of any breach of the provisions

28



--------------------------------------------------------------------------------



 



of Section 11.1. Such remedies will not be deemed to be the exclusive remedies
for a breach of this Agreement, but will be in addition to all other remedies
available at law or in equity.
     Section 11.3 Termination of Agreement. The obligations and rights under
this Article 11 will survive the termination of this Agreement for a period of
three years from the effective date of such cancellation or termination.
ARTICLE 12
REPRESENTATIONS AND WARRANTIES
     Section 12.1 Embarq LEC Representations and Warranties. Each of Embarq
Parent, Embarq Trademark Co. and Embarq LEC represents and warrants to Publisher
that it has the power and authority to enter into this Agreement. Embarq Parent
further represents and warrants to Publisher that the parties defined as “Sprint
LTD” in the Original DSLA will be wholly-owned subsidiaries of Embarq Parent as
of the Effective Date, such entities conduct, and as of the Effective Date will
conduct, all of the wireline local telephone service business that has
historically been provided by the Sprint Local Telecommunications Division (as
defined by the Original DSLA), and as of the Effective Date neither Sprint
Nextel nor any Affiliate of Sprint Nextel will conduct wireline local telephone
service business.
     Section 12.2 Publisher Representations and Warranties. Publisher represents
and warrants to Embarq LEC that Publisher has the power and authority to enter
into this Agreement.
     Section 12.3 Disclaimer of Warranties. Except as expressly set forth in
this Article 11, each Party makes no representation or warranty under this
Agreement, and the Parties hereby disclaim all other warranties, whether
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, title, or noninfringement.
ARTICLE 13
INDEMNIFICATION; LIMITATION OF LIABILITY
     Section 13.1 Publisher Indemnity. Publisher will defend, hold harmless and
indemnify each Embarq Entity and its officers, directors, shareholders,
employees, contractors, agents and representatives from and against any and all
losses, damages, claims, demands, suits, liabilities, fines, penalties, costs,
obligations, settlement payments, awards, judgments, deficiencies or other
charges (“Losses”) and any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
(“Expenses”) arising out of, resulting from or based upon any pending or
threatened claim, action, proceeding or suit by any third party, whether based
on contract, tort or otherwise, arising out of or in connection with: (a) any
errors, omissions, refusals to accept advertising, misclassification or misuse
of information, claimed or actual, concerning any of the Embarq Directories,
except to the extent resulting from any errors, omissions or misclassifications
in the Subscriber Listing Information provided by Embarq LEC under the
Subscriber Listings Agreement; (b) any other claims by advertisers with respect
to the Embarq Directories; (c) any breach of this Agreement or any other
Commercial Agreement by Publisher; (d) Publisher’s activities with respect to
the production,

29



--------------------------------------------------------------------------------



 



publishing and distribution of the Embarq Directories; (e) the use of the
Licensed Marks by Publisher in violation of this Agreement or the Trademark
License Agreement; and (f) breach by Publisher of any of its representations or
warranties set forth in Section 12.2.
     Section 13.2 Embarq LEC Indemnity. Embarq LEC (with respect to clauses
(a)-(e) below) and Embarq Parent (with respect to clause (f) below) will defend,
hold harmless and indemnify Publisher and each of its Affiliates, officers,
directors, shareholders, employees, contractors, agents and representatives from
and against any and all Losses and Expenses arising out of, resulting from or
based upon any pending or threatened claim, action, proceeding or suit by any
third party, whether based on contract, tort or otherwise, arising out of or in
connection with: (a) claims resulting from errors, omissions or
misclassifications in the Subscriber Listing Information provided by an Embarq
Entity; (b) any breach of this Agreement or the Subscriber Listings Agreement by
an Embarq Company; (c) breach by an Embarq Company of any of its representations
or warranties set forth in Section 12.1; (d) claims relating to Enhanced White
Pages or any services provided by an Embarq Entity, including without
limitation, local, long distance, wireless or other telecommunications services;
(e) any failure to satisfy the Legal and Regulatory Requirements accruing prior
to the Effective Date; and (f) any breach of the Trademark License Agreement by
Embarq Trademark Co.
     Section 13.3 Procedure. Promptly after receipt by the indemnified party of
notice by a third party of a claim or of the commencement of any action or
proceeding with respect to which such indemnified party may be entitled to
receive payment from the other party for any Losses or Expenses, such
indemnified party will notify the indemnifying party of the notice of such claim
or of the commencement of such action or proceeding; provided, however, that the
failure to so notify the indemnifying party will relieve the indemnifying party
from liability under this Agreement with respect to such claim, action or
proceeding only if, and only to the extent that, such failure to notify the
indemnifying party results in the forfeiture by the indemnifying party of rights
and defenses otherwise available to the indemnifying party with respect to such
claim, action or proceeding. The indemnifying party will have the right, upon
written notice delivered to the indemnified party within thirty (30) days
thereafter assuming formal responsibility for any Losses and Expenses resulting
from such claim, action or proceeding, to assume control of the defense of such
claim, action or proceeding, including the employment of counsel reasonably
satisfactory to the indemnified party and the payment of the fees and
disbursements of such counsel. In any claim, action or proceeding with respect
to which indemnification is being sought hereunder, the indemnified party or the
indemnifying party, whichever is not assuming the defense of such action, will
have the right to participate in such matter and to retain its own counsel at
such party’s own expense. The indemnifying party or the indemnified party, as
the case may be, will at all times use reasonable efforts to keep the
indemnifying party or the indemnified party, as the case may be, reasonably
apprised of the status of the defense of any action the defense of which they
are maintaining and to cooperate (at the expense of the indemnifying party) in
good faith with each other with respect to the defense of any such action. If
the indemnifying party has assumed the defense of a claim, action or proceeding,
no indemnified party may settle or compromise such matter or consent to the
entry of any judgment with respect to such matter without the prior written
consent of the indemnifying party. An indemnifying party may not, without the
prior written consent of the indemnified party, settle or compromise any claim
or consent to the entry of any judgment with respect to which indemnification is
being sought hereunder unless (a) simultaneously with the effectiveness of

30



--------------------------------------------------------------------------------



 



such settlement, compromise or consent, the indemnifying party pays in full any
obligation imposed on the indemnified party by such settlement, compromise or
consent (b) such settlement, compromise or consent contains a complete release
of the indemnified party and its Affiliates and their respective directors,
officers and employees and (c) such settlement, compromise or consent does not
contain any equitable order, judgment or term which in any manner affects,
restrains or interferes with the business of the indemnified party or any of the
indemnified party’s Affiliates. In the event an indemnified party will claim a
right to payment pursuant to this Agreement not involving a third party claim
covered by Article 13, such indemnified party will send written notice of such
claim to the appropriate indemnifying party. Such notice will specify the basis
for such claim. As promptly as possible after the indemnified party has given
such notice, such indemnified party and the appropriate indemnifying party will
establish the merits and amount of such claim (by mutual agreement, litigation,
arbitration or otherwise) and, within five business days of the final
determination of the merits and amount of such claim, the indemnifying party
will pay to the indemnified party immediately available funds in an amount equal
to such claim as determined hereunder.
     Section 13.4 Limitation of Liability. None of an Embarq Company or
Publisher or any of their respective Affiliates will be liable to the other
Party with respect to any breach of this Agreement or the other Commercial
Agreements (except the Trademark License Agreement) for any indirect,
incidental, consequential, reliance, or special damages suffered by such other
Party (including damages for harm to business, lost revenues, lost savings, or
lost profits suffered by such other Party), regardless of the form of action,
whether in contract, warranty, strict liability, or tort, including negligence
of any kind whether active or passive, and regardless of whether the Parties
knew of the possibility that such damages could result. Each Party hereby
releases the other Parties (and such other Parties’ respective officers,
directors, employees, agents, partners, members and Affiliates) from any such
claim. The limitation in this Section 13.4 will not apply to breaches of (a) the
Parties’ indemnification obligations, as specified elsewhere in Article 13 of
this Agreement, or (b) the obligations of the Parties under Article 2 of this
Agreement.
     Section 13.5 Errors and Omissions.
     (a) Embarq LEC agrees to limit, by tariff or contract, its own and its
contractors’ and agents’ (and hence Publisher’s) liability to any Subscriber for
any error or omission in any Subscriber Listing Information to no more than the
cost, if any, assessed to the Subscriber for directory listing services.
     (b) Publisher agrees to limit, by contract, its own and its contractors’
and agents’ (and hence Embarq LEC’s) liability to any advertiser for any error
or omission in any Directory Advertising to no more than the cost assessed to
the advertiser for such Directory Advertising.
ARTICLE 14
ADDITIONAL REGULATORY REQUIREMENTS AND COSTS
     Section 14.1 Regulatory Requirements. Publisher will abide by and implement
any changes related to the production, publishing and distribution of the Embarq
Directories that are

31



--------------------------------------------------------------------------------



 



required in order to fulfill the Legal and Regulatory Requirements. This
obligation includes maintaining, retaining and producing upon request all
records sufficient to show that Publisher has complied with the Legal and
Regulatory Requirements. In accordance with the policies attached on Exhibit I,
Embarq LEC will reimburse Publisher for reasonable incremental net costs
incurred by Publisher in connection with the production, publication and
distribution of the Embarq Directories resulting from Publisher’s obligations
under this Agreement to comply with changes after September 21, 2002 to the
Legal and Regulatory Requirements (which is intended for these purposes to
include material changes to the terms of interconnection and similar agreements
entered into by Embarq LEC and any CLEC, and is not intended to include new
agreements entered into by Embarq LEC after September 21, 2002 on the terms and
conditions existing as of September 21, 2002). Publisher will be solely
responsible for the costs of complying with any changes after September 21, 2002
to any legal and regulatory requirements applicable to Publisher which are not
part of the Legal and Regulatory Requirements.
     Section 14.2 Provision of Regulatory Information. Embarq LEC will be
responsible for notifying Publisher of any changes to the Legal and Regulatory
Requirements after the Effective Date. The failure of Embarq LEC to notify
Publisher of any such changes will not relieve Publisher of its obligations to
fulfill the Legal and Regulatory Requirements if Publisher knew, or should have
known, of any such changes to the Legal and Regulatory Requirements.
ARTICLE 15
SHARING OF INFORMATION
     Section 15.1 Credit Matters. Subject to applicable privacy and other laws,
Embarq LEC and Publisher will exchange information relating to customers who
fail to pay their obligations to Embarq LEC and Publisher, respectively.
     Section 15.2 Publisher Access to Embarq Directory System. Subject to
reasonable limitations imposed by Embarq LEC, including the assessment of a
reasonable fee, Embarq LEC will grant Publisher read-only access to the
Subscriber Universal Directory System (or any successor system) to allow
Publisher to comply with is obligations under this Agreement.
ARTICLE 16
INTERNET OPERATIONS AND OTHER EMBARQ SERVICES
     Section 16.1 Internet Links. Each Party agrees to provide on its website an
Internet hyperlink to the other Party’s website during the Term, such hyperlink
to be approved in advance by the other Party in its reasonable business
discretion, consistent with the purpose of and subject to the terms and
conditions of the Commercial Agreements.
     Section 16.2 Embarq LEC Services. Publisher and the applicable Embarq
Entities have executed telecommunications services agreements, which require
Publisher to use the Embarq Entities’ (but not their successors’) local, long
distance and data services, on an exclusive basis from the Effective Date until
December 31, 2006; provided that (a) the Embarq Entities provide Publisher such
services on a most-favored-customer basis for similarly situated

32



--------------------------------------------------------------------------------



 



customers that are purchasing equivalent volumes and types of services, (b) the
Embarq Entities provide the type, prices and quality of services equal to the
services provided by other parties and (c) the requirements of this Section 16.2
shall not apply to the extent that Publisher has existing contractual
arrangements with another provider as of the date of this Agreement until the
expiration of such arrangements in accordance with their terms, except that the
wireless services used by the general employees and sales people of Publishers
and directly paid for by Publisher will be Embarq LEC Services if available in
the employees’ locations.
     Section 16.3 Information Systems. Embarq LEC will negotiate in good faith
any enhancements that Publisher desires to make to connections between
Publisher’s and Embarq LEC’s information technology systems, including with
respect to the format of Subscriber Listing Information and updates.
ARTICLE 17
DISPUTE RESOLUTION
     Section 17.1 Option to Negotiate Disputes. The Parties will attempt in good
faith to resolve any issue, dispute, or controversy arising out of or relating
to this Agreement, the Subscriber Listings Agreement or the Non-Competition
Agreement using the procedures in this Section 17.1. Either Party may give the
other Party written notice of any dispute not resolved in the normal course of
business. Within ten (10) days after delivery of the notice, representatives of
the Parties will meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to exchange relevant information and to
attempt to resolve the dispute by the respective representatives of the Parties
within the time frames and escalation process set forth below:

              Embarq LEC (Title)   Publisher (Title)
Within 10 days
  Vice President — Law, Marketing and Sales   General Counsel
Within 20 days
  Vice President — Business Planning & Development   Chief Financial Officer
Within 30 days
  Chief Executive Officer   Chief Executive Officer
 
       

     If a Party intends to be accompanied at a meeting by an attorney, the other
Party will be given at least two business days’ notice of such intention and may
also be accompanied by an attorney. All negotiations pursuant to this
Section 17.1 are confidential and will be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and State Rules of
Evidence.
     Section 17.2 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES IS GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS PRINCIPLES.

33



--------------------------------------------------------------------------------



 



     Section 17.3 Forum Selection. Any court proceeding brought by either Party
shall be brought in the United States District Court for the District of
Delaware in Wilmington, Delaware. Each Party agrees to personal jurisdiction in
such court.
     Section 17.4 Waiver of Jury Trial. EACH PARTY WAIVES ITS RIGHT TO A JURY
TRIAL IN ANY COURT ACTION ARISING AMONG ANY OF THE PARTIES, WHETHER UNDER OR
RELATING TO THIS AGREEMENT, AND WHETHER MADE BY CLAIM, COUNTER-CLAIM, THIRD
PARTY CLAIM OR OTHERWISE.
     If for any reason the jury waiver is held to be unenforceable, the Parties
agree to binding arbitration for any dispute arising out of this Agreement under
the applicable commercial rules of the American Arbitration Association and 9
U.S.C. § 1, et. seq. Any arbitration will be held in the Wilmington, Delaware
metropolitan area and be subject to the Governing Law provision of this
Agreement. Discovery in the arbitration will be governed by the Local Rules
applicable in the United States District Court for the District of Delaware.
     The agreement of each Party to waive its right to a jury trial will be
binding on its successors and assigns and will survive the termination of this
Agreement.
     Section 17.5 Attorneys’ Fees. The prevailing Party in any formal dispute
will be entitled to reasonable attorneys’ fees and costs, including reasonable
expert fees and costs. This provision will not apply if the prevailing Party
rejected a written settlement offer that exceeds the prevailing Party’s
recovery.
     Section 17.6 Cumulative Remedies. No right or remedy in this Agreement
conferred upon or reserved to either Party is intended to be exclusive of any
other right or remedy, and each and every right and remedy will be cumulative
and in addition to any other right or remedy under this Agreement or under
applicable law, whether now or hereafter existing. The Parties agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with its terms and that the Parties will be entitled
to specific performance and injunctive relief (without the necessity of posting
bond) in addition to any other remedy to which they are entitled at law or
equity.
ARTICLE 18
REAFFIRMATION OF CENDON PAYMENTS
     Section 18.1 Former CenDon Directory Agreements. The Parties acknowledge
that (a) the Original DSLA superseded the Directory Services Agreement effective
as of July 1, 2000, among RHDPA, CenDon and the Sprint Local Telecommunications
Division, which in turn had superseded the CenDon Virginia Directory Agreement
dated May 5, 1988, as amended; the CenDon Florida Directory Agreement dated
May 5, 1988, as amended; the CenDon Nevada Directory Agreement dated May 5,
1988, as amended; and the CenDon North Carolina Directory Agreement, dated
May 5, 1988, as amended (collectively, the “Former CenDon Directory Agreements”)
and (b) pursuant to the Limited Liability Company Agreement of CenDon, dated
April 27, 2000, CenDon assumed the rights and obligations of the CenDon
Partnership (as

34



--------------------------------------------------------------------------------



 



defined in such Limited Liability Company Agreement) under the Former CenDon
Directory Agreements.
ARTICLE 19
GENERAL
     Section 19.1 Assignment. Except as provided in Section 9.1 of this
Agreement, neither Party may assign all or any of its rights or obligations
under the Agreement without the prior written consent of the other Party, except
that either Party may assign all of its rights and obligations under the
Agreement (a) in connection with a sale of all or substantially all of its
assets or by merger if the purchaser assumes in writing all of the assigning
Party’s rights and obligations under this Agreement, the other Commercial
Agreements and the Non-Competition Agreement in a form reasonably acceptable to
the other Party, (b) to (i) any of its Affiliates or (ii) any lender or other
party as collateral for any financing provided that no such assignment permitted
by this clause (b) will relieve such Party of any of its obligations under this
Agreement.
     Section 19.2 Subcontractors. Notwithstanding the prohibition on
sublicensing set forth in the Subscriber Listings Agreement and Section 2.1
hereof, any Party may subcontract with third parties or Affiliates of such Party
for the performance of any of such Party’s obligations under this Agreement. If
any obligation is performed for either Party through a subcontractor, such Party
will remain fully responsible for the performance of this Agreement in
accordance with its terms, including any obligations it performs through
subcontractors, and such Party will be solely responsible for payments due to
its subcontractors. No contract, subcontract or other agreement entered into by
either Party with any third party in connection with the provision of services
under this Agreement will provide for any indemnity, guarantee or assumption of
liability by, or other obligation of, the other Party with respect to such
arrangement, except as consented to in writing by the other Party. No
subcontractor will be deemed a third party beneficiary for any purposes under
this Agreement.
     Section 19.3 Relationship. Nothing contained in this Agreement shall be
construed to create the relationship of employer and employee between any Embarq
Entity and Publisher, franchisor — franchisee, or to make any Embarq Entity or
Publisher partners, joint venturer or co-employer of the other, or result in
joint service offerings to their respective customers.
     Section 19.4 Notices. Any notice required or permitted under this Agreement
will be in writing and will be hand-delivered, sent by confirmed facsimile or
mailed by overnight express mail. Notice will be deemed to have been given when
such notice is received. Addresses for notices are as follows:

35



--------------------------------------------------------------------------------



 



If to an Embarq Company:
Embarq Corporation
5454 West 110th Street
Overland Park, Kansas 66211
Attention: Senior Vice President, Corporate Strategy & Development
Facsimile: 913-523-9625
With a copy to:
Embarq Corporation
5454 West 110th Street
Overland Park, Kansas 66211
Attention: Vice President & Corporate Secretary
Facsimile: 913-523-9825
If to Publisher:
R.H. Donnelley Corporation
1001 Winstead Drive
Cary, North Carolina 27513
Facsimile: 919-297-1518
Attention: General Counsel
or at such other address as either Party may provide to the other by written
notice.
     Section 19.5 Independent Contractor. The relationship between the Parties
is that of an independent contractor. Each Party will be solely responsible for
such Party’s employees, including compliance with all employment laws,
regulations, and rules and payment of wages, benefits and employment taxes such
as Social Security, unemployment, workers compensation and federal and state
withholding with respect to such employees.
     Section 19.6 Entire Agreement. The Commercial Agreements constitute the
entire understanding and agreement of the Parties concerning the subject matter
of this Agreement and the other Commercial Agreements, and on the Effective Date
will supersede any prior agreements (including the Original DSLA and the
Original Commercial Agreements), representations, statements, understandings,
proposals, undertakings or negotiations, whether written or oral, with respect
to the subject matter expressly set forth in the Commercial Agreements.
Notwithstanding anything to the contrary in this Agreement, any of the other
Commercial Agreements or any other agreement, that the Original Non-Competition
Agreement will continue in full force and effect as agreed to in Section 9.1(c)
of the Original DSLA. Notwithstanding the foregoing, the Subscriber Listings
Agreement and the terms and conditions contained therein are incorporated by
reference into this Agreement in their entirety.
     Section 19.7 Severability. If any term, condition or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
will not invalidate the entire Agreement, unless such construction would be
unreasonable. This Agreement will be construed

36



--------------------------------------------------------------------------------



 



as if it did not contain the invalid or unenforceable provision or provisions,
and the rights and obligations of each Party will be construed and enforced
accordingly, except that in the event such invalid or unenforceable provision or
provisions are essential elements of this Agreement and substantially impair the
rights or obligations of either Party, the Parties will promptly negotiate in
good faith a replacement provision or provisions.
     Section 19.8 Compliance with Laws/Regulations. Subject to Article 14, each
Party will comply with all federal, state, and local laws, regulations, rules,
ordinances and orders relating to the performance of its obligations and the use
of services provided under the Agreement, including any rulings, modifications,
regulations or orders of the Federal Communications Commission and/or any
applicable state utility commission to the extent this Agreement is subject to
the jurisdiction of such regulatory authority.
     Section 19.9 Force Majeure. Neither Party will be liable for any delay or
failure in performance of any part of this Agreement caused by a Force Majeure
condition, including acts of God, a public enemy or terrorism, fires, floods,
freight embargoes, earthquakes, volcanic actions, wars (whether against a nation
or otherwise), civil disturbances or other similar causes beyond the reasonable
control of the Party claiming excusable delay or other failure to perform (a
“Force Majeure”). If any Force Majeure condition occurs, the Party whose
performance fails or is delayed because of such Force Majeure condition will
give prompt notice to the other Party, will use commercially reasonable efforts
to perform in spite of the Force Majeure condition and upon cessation of such
Force Majeure condition will give like notice and commence performance under the
Agreement as promptly as reasonably practicable.
     Section 19.10 No Third Party Beneficiaries. This Agreement is intended
solely for the benefit of the Parties, and no third-party beneficiaries are
created by this Agreement. This Agreement does not provide and should not be
construed to provide third parties with any remedy, claim, liability,
reimbursement, cause of action or other privilege.
     Section 19.11 Binding Effect. This Agreement will be binding on and inure
to the benefit of the Parties, and their respective successors and permitted
assigns.
     Section 19.12 Waivers. No waiver of any provision of this Agreement, and no
consent to any default under this Agreement, will be effective unless the same
is in writing and signed by an officer of the Party against whom such waiver or
consent is claimed. In addition, no course of dealing or failure of a Party
strictly to enforce any term, right or condition of this Agreement will be
construed as a waiver of such term, right or condition. Waiver by either Party
of any default by the other Party will not be deemed a waiver of any subsequent
or other default.
     Section 19.13 Exhibits. Exhibits to this Agreement are incorporated and
made a part of this Agreement. In the event of a conflict between the terms of
this Agreement and an exhibit to this Agreement, the terms of this Agreement
will override and govern.
     Section 19.14 Headings. The headings and numbering of sections and
paragraphs in this Agreement are for convenience only and will not be construed
to define or limit any of the terms in this Agreement or affect the meaning or
interpretation of this Agreement.

37



--------------------------------------------------------------------------------



 



     Section 19.15 Survival. Any liabilities or obligations of a Party for acts
or omissions occurring prior to the cancellation or termination of this
Agreement and any obligations of a Party under any other provisions of this
Agreement which, by their terms, are contemplated to survive (or be performed
after) termination of this Agreement (subject to any time limitations specified
therein) will survive the cancellation or termination of this Agreement.
     Section 19.16 Modifications. No amendments, deletions, additions or other
modifications to this Agreement will be binding unless evidenced in writing and
signed by an officer of each of the respective Parties hereto.
     Section 19.17 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be an original
instrument, but all such counterparts together will constitute but one
agreement. This Agreement will become effective when one or more counterparts
have been signed by each and delivered to the other Party, it being understood
that the Parties need not sign the same counterpart.
     Section 19.18 Embarq LEC Obligations. Each individual entity comprising
Embarq LEC under this Agreement will be severally responsible for the
obligations of Embarq LEC under this Agreement with respect to the specific
Service Areas operated by such entity. Subject to any novation that occurs
pursuant to Section 9.1(b), Embarq Parent will be jointly and severally
responsible with each entity comprising Embarq LEC for the obligations of such
entity under this Agreement.
     Section 19.19 Publisher Reasonable Efforts. No violation or breach of
Sections 3.2, 3.5, 3.9, 3.16, 3.17(c), and 7.1 of this Agreement that would
otherwise constitute a material breach of this Agreement will be deemed to
constitute a material breach so long as Publisher has used its commercially
reasonable efforts to comply with the applicable section and the action or
omission constituting such violation or breach is not materially inconsistent
with the performance of Publisher prior to the date hereof.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

     
PUBLISHER:
   
 
   
R.H. DONNELLEY PUBLISHING
   
& ADVERTISING, INC.
  CENDON, L.L.C.
(f/k/a Sprint Publishing & Advertising, Inc.)
   
 
   
By: /s/ Robert J. Bush
  By: /s/ Robert J. Bush
 
   
 
   
Name: Robert J. Bush
  Name: Robert J. Bush
 
   
Title: Vice President
  Title: Manager

38



--------------------------------------------------------------------------------



 



     
R.H. DONNELLEY DIRECTORY COMPANY
   
(f/k/a Centel Directory Company)
   
 
   
By: /s/ Robert J. Bush
 
   
 
   
Name: Robert J. Bush
   
 
   
Title: Vice President
   

I-2



--------------------------------------------------------------------------------



 



     
EMBARQ PARENT:
   
 
   
EMBARQ CORPORATION
   
 
   
By: /s/ Michael B. Fuller
 
     
Name: Michael B. Fuller
   
 
   
Title: Chief Operating Officer
   
 
   
EMBARQ DIRECTORY CO.:
   
 
   
EMBARQ DIRECTORY TRADEMARK COMPANY, LLC
   
 
   
By: /s/ Michael B. Fuller
 
   
 
   
Name: Michael B. Fuller
   
 
   
Title: President
   

I-3



--------------------------------------------------------------------------------



 



EMBARQ LEC:
EMBARQ MINNESOTA, INC.
EMBARQ FLORIDA, INC.
CAROLINA TELEPHONE & TELEGRAPH CO.
UNITED TELEPHONE — SOUTHEAST, INC.
UNITED TELEPHONE COMPANY OF THE CAROLINAS
UNITED TELEPHONE COMPANY OF SOUTHCENTRAL KANSAS
UNITED TELEPHONE COMPANY OF EASTERN KANSAS
UNITED TELEPHONE COMPANY OF KANSAS
EMBARQ MISSOURI, INC.
UNITED TELEPHONE COMPANY OF TEXAS, INC.
UNITED TELEPHONE COMPANY OF THE WEST
THE UNITED TELEPHONE COMPANY OF PENNSYLVANIA
UNITED TELEPHONE COMPANY OF NEW JERSEY, INC.
UNITED TELEPHONE COMPANY OF THE NORTHWEST
UNITED TELEPHONE COMPANY OF OHIO
UNITED TELEPHONE COMPANY OF INDIANA, INC.
CENTRAL TELEPHONE COMPANY
CENTRAL TELEPHONE COMPANY OF VIRGINIA
CENTRAL TELEPHONE COMPANY OF TEXAS

 
By: /s/ Michael B. Fuller
 
Name: Michael B. Fuller
 
Title: President

I-4